 

Vertex Energy, Inc. 8-K [vtnr-8k_011720.htm]

Exhibit 10.1

 

 

 

 

 

 

 

HPRM LLC

 

 

 





AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of January 17, 2020

 

THE COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH COMPANY INTERESTS
MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

 

 

 

 

 

 

 

 

Table of Contents

 



      Page         ARTICLE I DEFINITIONS 2     ARTICLE II ORGANIZATIONAL MATTERS
14   2.1 Formation of Company 14   2.2 Limited Liability Company Agreement 15  
2.3 Name 15   2.4 Purpose 15   2.5 Principal Office; Registered Office 15   2.6
Term 15   2.7 No State-Law Partnership 15         ARTICLE III CAPITAL
CONTRIBUTIONS 15   3.1 Members 15   3.2 Capital Accounts 16   3.3 Negative
Capital Accounts 17   3.4 No Withdrawal 17   3.5 Loans From Members 17   3.6
Management Incentive Units 17   3.7 Repurchase Option 19         ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS 22   4.1 Distributions 22   4.2 Allocations 24  
4.3 Special Allocations 25   4.4 Tax Allocations 26   4.5 Curative Allocations
27   4.6 Indemnification and Reimbursement for Payments on Behalf of a Member 27
  4.7 Cash Sweep Trigger Event 27         ARTICLE V MANAGEMENT 28   5.1
Authority of Board 28   5.2 Actions of the Board 28   5.3 Composition 28   5.4
Proxies 29   5.5 Meetings, etc. 29   5.6 Delegation of Authority 30   5.7
Conflicts of Interest; Non-Competition; Confidentiality 31   5.8 Limitation of
Liability 33         ARTICLE VI RIGHTS AND OBLIGATIONS OF MEMBERS 34   6.1
Limitation of Liability 34

 



i

 

 

Table of Contents

 

      Page           6.2 Lack of Authority 34   6.3 No Right of Partition 35  
6.4 Indemnification 35   6.5 Members Right to Act 37   6.6 Reserved 38   6.7
Reserved 38   6.8 Reserved 38   6.9 Redemption Rights of the Class A Unitholders
38   6.10 Call Right of the Vertex Company Group 39   6.11 Additional Rights of
the Class A Holder 39   6.12 Protective Provisions 40         ARTICLE VII BOOKS,
RECORDS, ACCOUNTING AND REPORTS 41   7.1 Records and Accounting 41   7.2 Fiscal
Year 41   7.3 Reports 42   7.4 Transmission of Communications 42         ARTICLE
VIII TAX MATTERS 42   8.1 Preparation of Tax Returns 42   8.2 Tax Elections 42  
8.3 Tax Controversies 43         ARTICLE IX RESTRICTIONS ON TRANSFER OF UNITS;
CERTAIN TRANSFERS 43   9.1 Transfers by Members 43   9.2 Certain Transfers of
Units 43   9.3 Restricted Units Legend 46   9.4 Transfer 47   9.5 Assignee’s
Rights 47   9.6 Assignor’s Rights and Obligations 47         ARTICLE X ADMISSION
OF MEMBERS 48   10.1 Substituted Members 48   10.2 Additional Members 48        
ARTICLE XI WITHDRAWAL AND RESIGNATION OF MEMBERS 48   11.1 Withdrawal and
Resignation of Members 48         ARTICLE XII DISSOLUTION AND LIQUIDATION 49  
12.1 Dissolution 49   12.2 Liquidation and Termination 49   12.3 Deferment;
Distribution in Kind 50   12.4 Cancellation of Certificate 50

 



ii

 

 

Table of Contents

 

      Page           12.5 Reasonable Time for Winding Up 50   12.6 Return of
Capital 51   12.7 Public Offering 51   12.8 Preemptive Rights 52   12.9 Approved
Sale 53   12.10 Efficient Structure in Event of Approved Sale or IPO 55        
ARTICLE XIII VALUATION 55   13.1 Determination 55         ARTICLE XIV GENERAL
PROVISIONS 56   14.1 Amendments 56   14.2 Title to Company Assets 56   14.3
Addresses and Notices 57   14.4 Binding Effect 57   14.5 Creditors 58   14.6
Waiver 58   14.7 Counterparts 58   14.8 Applicable Law 58   14.9 Severability 58
  14.10 Further Action 58   14.11 Delivery by Facsimile or Email 58   14.12
Offset 59   14.13 Entire Agreement 59   14.14 Remedies 59   14.15 Descriptive
Headings; Interpretation 59

 

Schedule IMembers, Commitments and Units Held

 



iii

 

 

HPRM LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of HPRM LLC, dated as of January 17, 2020, is entered into by and among the
Members (as defined below).

 

WHEREAS, the Company (as defined below) was formed as a Delaware limited
liability company pursuant to the filing of a Certificate of Formation on
February 28, 2019, with the Secretary of State of Delaware;

 

WHEREAS, Vertex Energy Operating, LLC entered into the initial limited liability
company operating agreement for the Company on March 27, 2019 (the “Initial
Operating Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the terms and provisions
of the Initial Operating Agreement in its entirety, and this Amended and
Restated Limited Liability Company Operating Agreement supersedes and replaces
the Initial Operating Agreement of the Company;

 

WHEREAS, pursuant to a Contribution and Exchange Agreement, dated as of the date
hereof, the Class B Holder (as defined below) contributed 100% of the issued and
outstanding membership interests in Vertex Refining OH LLC, an Ohio limited
liability company, having a value of twenty-four million eight hundred thousand
dollars ($24,800,000), to the Company in exchange for thirteen thousand five
hundred (13,500) Class A Common Units, thirteen thousand five hundred (13,500)
Class A-1 Preferred Units and eleven thousand three hundred (11,300) Class B
Common Units (the “Contribution and Exchange”);

 

Whereas, the Class B Holder distributed 248 Class B Common Units to Vertex
Energy and Vertex Energy contributed said Class B Common Units to Vertex
Splitter Corporation as of the date hereof;

 

WHEREAS, pursuant to a Share Purchase and Subscription Agreement dated as of the
date hereof among the Class A Holder, the Class B Holder, the Company and VEI,
the Class A Holder then purchased from the Class B Holder all thirteen thousand
five hundred (13,500) Class A Common Units and all thirteen thousand five
hundred (13,500) Class A-1 Preferred Units then issued and outstanding (the
“Class A Sale”) and the Class A Holder purchased from the Company seven thousand
five hundred (7,500) newly-issued Class A-1 Preferred Units and seven thousand
five hundred (7,500) newly-issued Class A Common Units;

 

WHEREAS, concurrent with the execution of this Agreement, the Company entered
into an agreement with the Class B Holder pursuant to which the Class B Holder
will provide certain administrative services to the Company (the “Administrative
Services Agreement”);

 

WHEREAS, on July 25, 2019, Vertex Energy, Inc. (“VEI”) issued Tensile Capital
Partners Master Fund LP warrants to purchase 1,500,000 shares of common stock of
VEI with an exercise price of $2.25 per share of common stock (the “Warrants”);
and

 



 

 

 

WHEREAS, on July 25, 2019, pursuant to a Subscription Agreement, dated as of
July 25, 2019, by and between Tensile Capital Partners Master Fund LP and VEI,
Tensile Capital Partners Master Fund LP purchased 1,500,000 shares of common
stock of VEI.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Article I

DEFINITIONS

 

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

 

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 10.2.

 

“Adjusted Capital Account Deficit” means with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be:

 

(a)            reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b)            increased for any amount such Person is obligated to contribute
or is treated as being obligated to contribute to the Company pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (relating to partner
liabilities to a partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to
Minimum Gain).

 

“Adjusted EBITDA” means, for any period, the sum of EBITDA for such period plus,
to the extent an acquisition has been consummated during such period, EBITDA
attributable to such acquisition (but only that portion of EBITDA attributable
to the portion of such period that occurred prior to the date of consummation of
such acquisition).

 

“Admission Date” has the meaning set forth in Section 9.6.

 

“Administrative Services Agreement” has the meaning set forth in the preamble.

 

“Advisory Agreement” means the advisory agreement, dated as of the date hereof,
by and between Tensile Capital Management LLC and the Company.



 

“Affiliate” of any Person means any Person that directly or indirectly controls,
is controlled by, or is under common control with the Person in question. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management and
policies whether through ownership of voting securities, by contract or
otherwise.

 



2

 

 

“Aggregate Catch-Up Amount” means an amount equal to (a) the sum of all
Distributions made in respect of Class A-1 Preferred Units pursuant to Section
4.1(a)(i) and 4.1(a)(ii), multiplied by the quotient of (b) the number of Class
B Common Units held by all Class B Unitholders divided by the number of Class
A-1 Preferred Units held by all Class A Unitholders.

 

“Agreement” has the meaning set forth in the preamble.

 

“Approved Sale” has the meaning set forth in Section 12.9(a).

 

“Approving Unitholders” has the meaning set forth in Section 12.9(a).

 

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article X.

 

“Authorized Representative” has the meaning set forth in Section 5.7(d).

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Board” has the meaning set forth in Section 5.1.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g) as reasonably determined by the Board in good
faith.

 

“Blocker Shares” has the meaning set forth in Section 9.2(c).

 

“Business” means the collection, storage, transportation, transfer, refining,
re-refining, distilling, aggregating, processing, blending, sale of used motor
oil, used lubricants, wholesale finished lubricants, recycled fuel oil, or
related products and services such as vacuum gas oil, base oil, and asphalt
flux, provided, however, the business shall not include Swap Transactions where
both sides of the transaction are outside the Territory, or sales of imported
Group III base oil.

 

“Business Day” means each day of the week except Saturdays, Sundays and days on
which banking institutions are authorized by law to close in San Francisco,
California or Houston, Texas.

 

“Call” has the meaning set forth in Section 6.10(a).

 

“Call Purchase Price” has the meaning set forth in Section 6.10(a).

 

“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.2.

 



3

 

 

“Capital Contribution” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Member contributes to the
Company pursuant to Section 3.1 or 5.1.

 

“Cash Sweep Trigger Event” has the meaning set forth in Section 4.7.

 

“Cause” shall have the meaning ascribed to such term in any written employment,
consulting or severance agreement (or legally binding offer letter or other
similar agreement) between the Company or any Subsidiary of the Company and such
Management Member, or in the absence of any such written agreement defining such
term, shall mean any of the following: (a) a material failure to perform
responsibilities or duties to the Company or any Subsidiary of the Company under
the Administrative Services Agreement and/or any written employment, consulting
or severance agreement (or legally binding offer letter or other similar
agreement) between the Company or any Subsidiary of the Company and such
Management Member or those other responsibilities or duties as requested from
time to time by such Management Members’ manager(s) and/or the Board; (b)
engagement in illegal or improper conduct or in gross misconduct; (c) commission
or conviction of, or plea of guilty or nolo contendere to, a felony, a crime
involving moral turpitude or any other act or omission that the Company or any
Subsidiary of the Company in good faith believes may harm the standing and
reputation of the Company or any Subsidiary of the Company; (d) a material
breach of the duty of loyalty to the Company or any of its Subsidiaries or a
material breach of the written code of conduct and business ethics of the
Company or any of its Subsidiaries or any agreement between such Management
Member and the Company or any of its Subsidiaries; (e) dishonesty, fraud, gross
negligence or repetitive negligence committed without regard to corrective
direction in the course of discharge of duties as an employee or consultant; (f)
personal bankruptcy or insolvency; or (g) excessive and unreasonable absences
from duties for any reason (other than authorized vacation or sick leave or as a
result of disability).

 

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware, as amended and/or restated from time to time.

 

“Class A Common Units” means a Unit representing a fractional part of the
Company Interests of the Members and having the rights and obligations specified
with respect to Class A Common Units in this Agreement.

 

“Class A Holder” means Tensile-Heartland Acquisition Corporation and its
permitted transferees, so long as such entities continue to own Class A Units.

 

“Class A Holder Exempt Transfer” means (a) a Transfer by the Class A Holder to
any equityholder of the Class A Holder (and any subsequent transfers among such
equityholders), (b) a sale of Units by the Class A Holder in a Public Sale, (c)
a Transfer by the Class A Holder to any Qualified Purchaser of any class of
Equity Securities representing, in the aggregate, together with all other
Transfers effected pursuant to this clause (c), twenty-five percent (25%) or
less of such class of Equity Securities held by the Class A Holder, or (d) a
Transfer between the Class A Holder and any of its Affiliates; provided that
this Agreement will continue to apply to the Units held by the Class A Holder
after any Transfer pursuant to clauses (a), (c) and (d) above and the
transferees of such Units pursuant to such clauses shall agree in writing to be
bound by the provisions of this Agreement, and to be subject to the same terms
and conditions as the Class A Holder.

 



4

 

 

“Class A Holder Managers” has the meaning set forth in Section 5.3(a)(i).

 

“Class A Preference” has the meaning set forth in Section 4.1(d)(i).

 

“Class A Preferred Units” means the Class A-1 Preferred Units and the Class A-2
Preferred Units.

 

“Class A-1 Preferred Units” means a Unit representing a fractional part of the
Company Interests of the Members and having the rights and obligations specified
with respect to Class A-1 Preferred Units in this Agreement.

 

“Class A-2 Preferred Units” means a Unit representing a fractional part of the
Company Interests of the Members and having the rights and obligations specified
with respect to Class A-2 Preferred Units in this Agreement.

 

“Class A Sale” has the meaning set forth in the preamble.

 

“Class A Units” means the Class A Common Units and the Class A Preferred Units.

 

“Class A Unitholder” means a Member holding any Class A Units.

 

“Class A Yield” means, with respect to each Class A Preferred Unit, the amount
accruing on such Class A Preferred Unit on a daily basis, at the rate of twenty
two and one half percent (22.5%) per annum, compounded quarterly based on the
date of issuance of such Class A Preferred Unit, on the sum of (a) the
Unreturned Capital of such Class A Preferred Unit plus (b) the Unpaid Class A
Yield thereon for all prior periods. In calculating the amount of any
Distribution to be made during a partial period, the portion of each Class A
Preferred Unit’s Class A Yield for such partial period shall be prorated based
upon the number of elapsed days prior to such Distribution in such partial
period.

 

“Class B Holder” means Vertex Energy Operating LLC, so long as it continues to
hold Class B Common Units.

 

“Class B Holder Managers” has the meaning set forth in Section 5.3(a)(ii).

 

“Class B Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to Class B Common Units in this Agreement.

 

“Class B Unitholder” means a Member holding any Class B Common Units.

 

“Code” means the United States Internal Revenue Code of 1986, as amended through
the date hereof. Such term shall, at the Board’s sole discretion, be deemed to
include any future amendments to the Code and any corresponding provisions of
succeeding Code provisions (whether or not such amendments and corresponding
provisions are mandatory or discretionary).

 



5

 

 

“Commitment” means, with respect to each Member, the aggregate amount of Capital
Contributions made or agreed to be made by such Member as specified in
Schedule I attached hereto as the same may be modified from time to time under
the terms of this Agreement; provided that notwithstanding any other provision
in this Agreement to the contrary, no Member shall be under any obligation to
make any additional Capital Contributions other than as originally set forth in
Schedule I, unless such Member shall otherwise agree in writing.

 

“Company” means HPRM, LLC, a Delaware limited liability company, established in
accordance with this Agreement, as such limited liability company may be from
time to time constituted, and including its successors.

 

“Company Confidential Information” has the meaning set forth in Section 5.7(d).

 

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

 

“Company Repurchase Notice” has the meaning set forth in Section 3.7(c).

 

“Competitive Activity” means, with respect to any Management Member, directly or
indirectly, owning any interest in, managing, controlling, participating in,
consulting with, rendering services for, or in any other manner engaging in any
Competitive Business; provided that neither (a) being a passive owner of not
more than five percent (5%) of the outstanding stock of any class of securities
of a publicly-traded corporation engaged in a Competitive Business, so long as
such Management Member has no active participation in the business of such
corporation nor (b) performing any services for the Company shall be considered
a Competitive Activity.

 

“Competitive Business” means a business engaging in (a) the operation of one or
more used oil re-refineries and, in connection therewith, purchasing used
lubricating oils and/or re-refining such oils into processed oils and other
products for the distribution, supply and sale to end-customers and/or (b) Swap
Transactions where either side of the transaction takes place within the
Territory.

 

“Competitor” means any Person engaged in a Competitive Business if such person
has annual revenues in excess of $25,000,000 or an annual collected volume of
used oil in excess of 5,000,000 gallons.

 

“Consolidated Net Income” means the consolidated net income (or loss) for such
period, determined on a consolidated basis in accordance with GAAP, excluding
consolidated net income of any acquisition for any period prior to the
consummation of such acquisition, any gains or losses from dispositions outside
of the ordinary course, any extraordinary, non-recurring or unusual non-cash
gains or non-cash losses, charges or expenses and any non-cash gains or non-cash
losses from discontinued operations, any gains or losses due solely to the
cumulative effect of any change in accounting principles and the effects
resulting from purchase accounting adjustments.

 

“Contribution and Exchange” has the meaning set forth in the preamble.

 

“Corporate Opportunity” has the meaning set forth in Section 5.7(a).

 



6

 

 

“Cure Period” has the meaning set forth in Section 6.9(d).

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L.
§ 18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.

 

“Director Indemnification Agreement” means an indemnification agreement between
a member of the Board of the Company and the Company.

 

“Dispute Procedure” means, in any case where a determination or approval of the
Board is called for hereunder and is expressly made subject to a resolution
pursuant to the Dispute Procedure herein set forth, the Class B Holder may
demand the engagement by the Company of an independent accounting firm
reasonably acceptable to the Board for the purpose of calculating the accuracy
and/or compliance of any such determination or approval with the applicable
provisions hereof. In any such instance, absent manifest error the calculation
of the independent accounting firm shall be binding. The fees for such
independent accounting firm shall be borne as follows: (a) in the event that the
independent accounting firm’s calculation varies from the Board-approved measure
by more than five percent (5%) in favor of the Class B Holder, the Company shall
bear the expense and (b) if the independent accounting firm’s valuation varies
from the Board-approved measure by five percent (5%) or less in favor of the
Class B Holder, the Class B Holder will bear the expense.

 

“Distribution” means each distribution made by the Company to a Member, whether
in cash, property or securities of the Company and whether by liquidating
distribution or otherwise; provided that none of the following shall be a
Distribution (a) any recapitalization or exchange of securities of the Company,
and any subdivision (by Unit split or otherwise) or any combination (by reverse
Unit split or otherwise) of any outstanding Units, (b) any redemption or
repurchase by the Company of any securities effected pro rata as amongst the
holders of Units, (c) any fees or expenses that are required to be and are paid
and/or reimbursed to any Member and/or the Affiliate of any Member, or (d)
distributions made pursuant to Section 4.1(b).



 

“EBITDA” means EBITDA means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in determining such Consolidated Net Income
for such period but without duplication: (a) interest expense; (b) all federal,
state, provincial, local and foreign income tax and franchise tax expenses; (c)
depreciation and amortization; (d) reimbursement of expenses paid to the Class A
Holder pursuant to the Advisory Agreement not to exceed one million dollars
($1,000,000) annually; (e) transaction fees, administration fees, costs, charges
and expenses associated with acquisitions, mergers, financings, investments,
loans, or similar fees, costs charges and expenses, whether or not consummated,
other than any transaction fees payable to any Member or any of their respective
Affiliates; (f) non-cash fees, costs, charges and expenses incurred pursuant to
any management equity plan or any other management or employee benefit plan or
agreement; (g) non-cash losses (or minus non-cash gains) resulting from currency
exchange rate fluctuations, stock compensation, interest rate swaps or hedges
and deferred rent adjustments but excluding any non-cash loss to the extent that
it represents an accrual or reserve for potential cash losses resulting from any
of the foregoing in any future period; (h) any (i) non-cash purchase accounting
adjustments, (ii) non-cash impairment charges, write-downs or write-offs and
(iii) other non-cash adjustments, in each case made pursuant to GAAP; (i)
non-recurring integration expenses, severance amounts and retention and
relocation payments; (j) one-time fees, losses, costs, charges and expenses due
to changes in accounting policy and (k) other non-cash charges or other expenses
as reasonably approved by the Board subject to the Dispute Procedure.

 



7

 

 

“Effective Date” means the effective date of this Agreement.

 

“Electing Class A Unitholders” has the meaning set forth in Section 6.9(a).

 

“Entity” has the meaning set forth in Section 12.7(a).

 

“Equity Securities” means (a) Units or other equity interests in the Company
(including other classes or groups thereof having such relative rights, powers
and duties as may from time to time be established by the Board, including
rights, powers and duties senior to existing classes and groups of Units and
other equity interests in the Company), (b) obligations, evidences of
indebtedness or other securities or interests convertible or exchangeable into
Units or other equity interests in the Company and (c) warrants, options or
other rights to purchase or otherwise acquire Units or other equity interests in
the Company. For purposes of Section 6.10, this definition shall not include
subpart (b).

 

“Expanded Territory” means Virginia, New York, Connecticut, Massachusetts, New
Hampshire, Vermont, Rhode Island, New Jersey, Wisconsin, North Carolina, South
Carolina, Missouri, Iowa and Minnesota.

 

“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.

 

“Fair Market Value” means, with respect to any asset or equity interest, its
fair market value determined according to Article XIII.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Board and which is permitted or required by Code Section 706.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 7.2.

 

“Free Cash Flow” has the meaning set forth in Section 4.7.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“Governmental Entity” means the United States of America or any other nation,
any state, local or other political subdivision thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government.

 

“Indemnified Person” has the meaning set forth in Section 6.4(a).

 



8

 

 

“Invested Capital” means the Class A Unitholder’s cumulative Capital
Contributions (including amounts loaned to the Company or any of its
Subsidiaries, as applicable), plus the amount paid by the Class A Unitholder to
the Class B Holder pursuant to the Class A Sale transaction.

 

“IPO” means the initial sale pursuant to a registration statement filed under
the Securities Act of any equity securities of the Company, whether by the
Company or any holder of equity securities of the Company.

 

“Loss” or “Losses” means items of Company loss and deduction determined
according to Section 3.2.

 

“Maintenance Capital Expenditures” means capital expenditures required to
maintain or replace assets, as reasonably determined by the Board.

 

“Management Incentive Unit Agreement” means a Management Incentive Unit
Agreement between the Company and a Management Member as in effect from time to
time.

 

“Management Incentive Units” has the meaning set forth in Section 3.6(a).

 

“Management Member” has the meaning set forth in Section 3.6(a).

 

“Manager” has the meaning set forth in Section 5.1.

 

“Member” means each of the members named on Schedule I attached hereto and any
Person admitted to the Company as a Substituted Member or Additional Member, but
only so long as such Person is shown on the Company’s books and records as the
owner of one or more Units.

 

“Member Approval Matters” has the meaning set forth in Section 6.12.

 

“Member Repurchase Notice” has the meaning set forth in Section 3.7(c).

 

“Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).

 

“Original Cost” of any Management Incentive Unit will be equal to the price paid
therefor (in each case, as proportionally adjusted for all Unit splits, Unit
dividends, and other recapitalizations or similar adjustments affecting such
Management Incentive Unit subsequent to any such purchase), if any.

 

“Other Agreements” has the meaning set forth in Section 9.4.

 

“Participating Management Incentive Unit” means a Management Incentive Unit, the
Participation Threshold of which has been reduced to zero (taking into account
any adjustments described in Section 3.6(d))

 



9

 

 

“Participating Unit” means, with respect to any Distribution pursuant to Section
4.1(a)(iv) hereof, any (i) Class A Common Unit and (ii) Class B Common Unit,
other than (A) a Management Incentive Unit that is not a Participating
Management Incentive Unit or (B) a Management Incentive Unit that is not a
Vested Unit.

 

“Participating Unitholders” has the meaning set forth in Section 9.2(a)(i).

 

“Participation Threshold” has the meaning set forth in Section 3.6(c).

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other entity or organization, regardless of whether a legally recognized person.

 

“Potential Participating Unitholder” has the meaning set forth in Section
9.2(a).

 

“Preemptive Holder” has the meaning set forth in Section 12.8(a).

 

“Preemptive Notice” has the meaning set forth in Section 12.8(c).

 

“Preemptive Reply” has the meaning set forth in Section 12.8(c).

 

“Primary Common Units” means the Class A Common Units and the Class B Common
Units other than Management Incentive Units.

 

“Profits” means items of Company income and gain determined according to
Section 3.2.

 

“Proposed Purchaser” means the proposed transferee(s) of a Transfer that is
subject to the rights set forth in Section 9.2(b)(i), which proposed
transferee(s) shall be Qualified Purchasers.

 

“Public Sale” means any sale of equity securities of the Company (other than
rights to acquire equity securities of the Company) to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 adopted under the
Securities Act.

 

“Qualified Purchaser” means an unaffiliated third Person that is not a
Competitor.

 

“Redemption” has the meaning set forth in Section 6.9(a).

 

“Redemption Notice” has the meaning set forth in Section 6.9(a).

 

“Regulatory Allocations” has the meaning set forth in Section 4.5.

 

“Related Party” means any Unitholder, any transferee thereof as permitted
pursuant to Section 9.2, any Affiliate or portfolio company of any of the
foregoing and/or any Person which any of the foregoing controls, is controlled
by or is under common control with; provided that for purposes of this
definition, the Company and its Subsidiaries will not be considered a “Related
Party” of any Unitholder.

 



10

 

 

“Related Party Transaction” means any agreement, contract, transaction, payment
or arrangement between the Company or any of its controlled Affiliates, on the
one hand, and any Related Party, on the other hand; provided that for purposes
of this definition, the following will not be considered a “Related Party
Transaction”: (a) employment and/or related or similar agreements entered into
with a Unitholder who is also a director, manager, officer or employee of the
Company or any of its Subsidiaries (in each case, in a manner consistent with
the Company’s budget), (b) any issuance of Equity Securities of any of its
Subsidiaries pursuant to an equity incentive plan approved pursuant to Section
6.12(b), (c) any issuance of Equity Securities subject to Section 12.8 below and
the exercise of rights acquired pursuant to such Equity Securities, or (d)
indemnification, advancement of expenses and/or exculpation of liability made
pursuant to this Agreement or pursuant to Director Indemnification Agreements.

 

“Repurchase Notice” has the meaning set forth in Section 3.7(c).

 

“Repurchase Option” has the meaning set forth in Section 3.7(a).

 

“Required Manager” has the meaning set forth in Section 5.5(a).

 

“Revised Partnership Audit Procedures” means the provisions of Subchapter C of
Subtitle A, Chapter 63 of the Code, as amended by the Bipartisan Budget Act of
2015, P.L. 114 74 (together with any subsequent amendments thereto, Treasury
Regulations promulgated thereunder, and published administrative interpretations
thereof).

 

“Sale Notice” has the meaning set forth in Section 9.2(a)(i).

 

“Sale of the Company” means either (a) the sale, lease, license, transfer,
conveyance or other disposition, in one transaction or a series of related
transactions, of a majority of the assets of the Company and its Subsidiaries,
taken as a whole, or (b) a transaction or a series of related transactions
(whether by merger, exchange, contribution, recapitalization, consolidation,
reorganization, combination or otherwise) the result of which is the holders of
the Company’s outstanding voting securities as of the date of this Agreement are
no longer the beneficial owners, in the aggregate, after giving effect to such
transaction or series of related transactions, directly or indirectly through
one or more intermediaries, of more than 50% of the voting power of the
outstanding voting securities of the Company. Notwithstanding the foregoing, no
such transaction or series of related transactions (whether by merger, exchange,
contribution, recapitalization, consolidation, reorganization, combination or
otherwise) in connection with a Public Sale shall be deemed a Sale of the
Company.

 

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

 

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, including any governmental body or agency succeeding to the
functions thereof.

 



11

 

 

“Subsidiary” means, with respect to any Person of which (a) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of the
Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 10.1.

 

“Supplemental Repurchase Notice” has the meaning set forth in Section 3.7(c).

 

“Swap Transaction” means the exchange of used motor or industrial oil at one
location with another used motor or industrial oil collection business or
re-refiner at another location, provided, however, it shall not include any such
transaction that would require the Company to provide products or services that
the Company is not then able to perform or provide.

 

“Tax Matters Representative” has the meaning set forth in Section 8.3.

 

“Taxable Year” means the Company’s accounting period for federal income tax
purposes determined pursuant to Section 8.2.

 

“Tensile” means Tensile Partners Master Fund LP.

 

“Tensile Group” means Tensile Capital Management, its Affiliates and any of
their respective managed investment funds and portfolio companies (including the
Class A Holder, but excluding the Company and its Subsidiaries) and their
respective partners, members, directors, employees, stockholders, agents, any
successor by operation of law (including by merger) of any such Person, and any
entity that acquires all or substantially all of the assets of any such Person
in a single transaction or series of related transactions.

 

“Termination Date” has the meaning set forth in Section 3.7(a).

 

“Territory” means Ohio, Kentucky, Pennsylvania, Indiana, Illinois, Michigan,
Tennessee and West Virginia.

 

“Total Equity Value” means the total gross proceeds which would be received by
the holders of the Company’s Equity Securities if the assets and business of the
Company and its Subsidiaries as a going-concern were sold in an orderly
transaction to a willing buyer, and such proceeds were then distributed in
accordance with this Agreement (as then in effect) after payment of, or
provision for, appropriate obligations and liabilities (including all taxes,
costs and expenses incurred in connection with such transaction and any reserves
established by the Board for contingent liabilities in connection with the
transaction in which Total Equity Value is being determined), all as determined
by the Board subject to the Dispute Procedure.

 



12

 

 

“Transfer” has the meaning set forth in Section 9.1. The terms “Transferee,”
“Transferor,” “Transferred,” and other forms of the word “Transfer” shall have
the correlative meanings.

 

“Transferring Unitholder” has the meaning set forth in Section 9.2(b)(i).

 

“Treasury Regulations” means the income tax regulations promulgated under the
Code and any corresponding provisions of succeeding regulations.

 

“Unit” means a Company Interest of a Member or an Assignee in the Company
representing a fractional part of the Company Interests of all Members and
Assignees, whether a Class A-1 Preferred Unit, Class A-2 Preferred Unit, Class A
Common Unit or Class B Common Unit; provided that any class or group of Units
issued shall have the relative rights, powers and duties set forth in this
Agreement and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

 

“Unitholder” means a holder of Units.

 

“Unpaid Class A Yield” of any Class A Preferred Unit means, as of any date, any
positive amount equal to (a) the aggregate Class A Yield accrued on such Class A
Preferred Unit for all periods prior to such date, less (b) the aggregate amount
of prior Distributions made by the Company that constitute payment of Class A
Yield on such Class A Preferred Unit pursuant to Section 4.1(a)(i).

 

“Unreturned Capital” means, with respect to any Class A Preferred Unit, an
amount equal to the sum of (a) the aggregate amount of Capital Contributions
made or deemed made in exchange for or on account of such Class A Preferred
Unit, less (b) the aggregate amount of prior Distributions made by the Company
that constitute a return of the Capital Contributions therefor pursuant to
Section 4.1(a)(ii).

 

“Vertex Company Group” means Vertex Energy Operating LLC and its Subsidiaries,
together with its parent, Vertex Energy

 

“Vertex Energy” shall mean Vertex Energy, Inc. or its successors or assigns.

 

“Vertex Triggering Event” means (a) any termination of the Administrative
Services Agreement pursuant to its terms, (b) any material breach by the Class B
Holder or VEI of the Environmental Remediation and Indemnity Agreement dated as
of the date hereof by and among the Class A Holder, the Class B Holder, VEI and
the Company (c) any dissolution, winding up or liquidation of any substantive
member of the Vertex Company Group, (d) any sale, lease, license or disposition
of any material assets of any substantive member of the Vertex Company Group or
(e) any transaction or series of related transactions (whether by merger,
exchange, contribution, recapitalization, consolidation, reorganization,
combination or otherwise) involving any substantive member of the Vertex Company
Group, the result of which is that the holders of the voting securities of the
relevant member of the Vertex Company Group as of the date hereof are no longer
the beneficial owners, in the aggregate, after giving effect to such transaction
or series of transactions, directly or indirectly, through one or more
Subsidiaries, of more than fifty percent (50%) of the voting power of the
outstanding voting securities of the relevant member of the Vertex Company
Group, in each case of clauses (c) and (d), that results in material impairment
to the financial condition of the Vertex Company Group on a consolidated basis.

 



13

 

 

“Vested Units” has the meaning set forth in Section 3.6(f).

 

“Warrants” has the meaning set forth in the preamble.

 

“Warrant Value” means, as of the date of determination, with respect to each
Warrant or partial Warrant, (a) if such Warrant or partial Warrant has not been
exercised, the amount of the gain that would be realized upon the exercise of
such Warrant or partial Warrant at the close of business on the date of
determination, calculated using the ten- (10-) day volume weighted average price
of underlying Vertex Energy stock at the close of business on the date of
determination, (b) if such Warrant or partial Warrant has been exercised, the
amount of gain actually realized upon the exercise of such Warrant or partial
Warrant, or (c) if such Warrant or partial Warrant has been sold prior to being
exercised, the difference between the price paid by the applicable purchaser of
such Warrant or partial Warrant and the aggregate exercise price applicable to
such Warrant or partial Warrant.

 

“Year-End Tax Distributions” has the meaning set forth in Section 4.1(e).

 

Article II

ORGANIZATIONAL MATTERS

 

2.1          Formation of Company. The Company was formed on February 28, 2019
pursuant to the provisions of the Delaware Act.

 

2.2          Limited Liability Company Agreement. The Members hereby execute
this Agreement for the purpose of establishing the affairs of the Company and
the conduct of its business in accordance with the provisions of the Delaware
Act. The Members hereby agree that during the term of the Company set forth in
Section 2.6 the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement and the Delaware Act. On any matter upon which this Agreement is
silent, the Delaware Act shall control. No provision of this Agreement shall be
in violation of the Delaware Act and to the extent any provision of this
Agreement is in violation of the Delaware Act, such provision shall be void and
of no effect to the extent of such violation without affecting the validity of
the other provisions of this Agreement; provided that where the Delaware Act
provides that a provision of the Delaware Act shall apply “unless otherwise
provided in a limited liability company agreement” or words of similar effect,
the provisions of this Agreement shall in each instance control;
provided further that notwithstanding the foregoing, Section 18-210 of the
Delaware Act shall not apply or be incorporated into this Agreement.

 



14

 

 

2.3          Name. The name of the Company shall be HPRM, LLC. The Board in its
sole discretion may change the name of the Company at any time and from time to
time. Notification of any such change shall be given to all of the Members. The
Company’s business may be conducted under its name and/or any other name or
names deemed advisable by the Board.

 

2.4          Purpose. The purpose and business of the Company shall be any
business which may lawfully be conducted by a limited liability company formed
pursuant to the Delaware Act.

 

2.5          Principal Office; Registered Office. The principal office of the
Company shall be at 4001 E. 5th Avenue, Columbus, OH 43219, or such other place
as the Board may from time to time designate. The Company may maintain offices
at such other place or places as the Board deems advisable. Notification of any
such change shall be given to all of the Members. The registered office of the
Company required by the Delaware Act to be maintained in the State of Delaware
shall be the registered office set forth in the Certificate or such other office
(which need not be a place of business of the Company) as the Board (as defined
below) may designate from time to time in the manner provided by law. The
registered agent of the Company in the State of Delaware shall be the initial
registered agent named in the Certificate or such other person or persons as the
Board may designate from time to time in the manner provided by law. The
principal office of the Company shall be at such place as the Board may
designate from time to time, which need not be in the State of Delaware, and the
Company shall maintain records there.

 

2.6          Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until termination and dissolution thereof in accordance with the provisions of
Article XII.

 

2.7          No State-Law Partnership. The Members intend that the Company not
be a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in the
last sentence of this Section 2.7, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise. The Members intend that
the Company shall be treated as a partnership for federal and, if applicable,
state or local income tax purposes, and that each Member and the Company shall
file all tax returns and shall otherwise take all tax and financial reporting
positions in a manner consistent with such treatment.

 

Article III

CAPITAL CONTRIBUTIONS

 

3.1          Members.

 

(a)            The Board may at any time, subject to Section 6.12(b), without
the need for any amendment hereunder, authorize and issue any class of Units.
All Units issued hereunder shall be uncertificated unless otherwise determined
by the Board.

 



15

 

 

(b)           Each Member named on Schedule I attached hereto has made Capital
Contributions to the Company as set forth on Schedule I and holds the number of
Units of the Company set forth on Schedule I. Each Member acknowledges and
agrees that portions of this Agreement, including Schedule I, may be redacted or
information herein may otherwise be aggregated to prevent disclosure of
confidential information.

 

(c)           Each Member who is issued Units by the Company pursuant to the
authority of the Board set forth in Section 5.1 shall make the Capital
Contributions to the Company determined by the Board pursuant to the authority
of the Board set forth in Section 5.1 in exchange for such Units.

 

(d)           No Member shall be required or, except as approved by the Board
pursuant to Section 5.1 and in accordance with the other provisions of this
Agreement, permitted to (i) make any Capital Contribution in excess of its
Commitment as set forth on Schedule I or (ii) loan any money or property to the
Company or borrow any money or property from the Company.

 

3.2          Capital Accounts.

 

(a)          The Company shall maintain a separate Capital Account for each
Member according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).
For this purpose, the Company may (in the discretion of the Board), upon the
occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

 

(b)          For purposes of computing the amount of any item of Company income,
gain, loss or deduction to be allocated pursuant to Article IV and to be
reflected in the Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for this purpose);
provided that:

 

(i)             The computation of all items of income, gain, loss and deduction
shall include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for federal income tax purposes.

 

(ii)             If the Book Value of any Company property is adjusted pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.

 

(iii)            Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.

 

(iv)            Items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).

 



16

 

 

(v)            To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

 

3.3          Negative Capital Accounts. No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

 

3.4          No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided herein.

 

3.5          Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. If any Member shall advance funds to the
Company in excess of the amounts required hereunder to be contributed by such
Member to the capital of the Company as its Commitment, the making of such
advances shall not result in any increase in the amount of the Capital Account
of such Member. The amount of any such advances shall be a debt of the Company
to such Member and shall be payable or collectible in accordance with the terms
and conditions upon which such advances are made.

 

3.6          Management Incentive Units.

 

(a)          From time to time from and including the date hereof, the Board
shall, subject to Section 6.12(b), have the power and discretion to approve the
issuance of any class of Units to any manager, employee, independent contractor
or consultant of the Company or its Subsidiaries including employees of VEI
providing services under the Administrative Services Agreement (each such
person, a “Management Member”). The Board shall have power and discretion to
approve which managers, employees, independent contractors, or consultants shall
be offered and issued such Units (“Management Incentive Units”), the number of
Management Incentive Units to be offered and issued to each Management Member
and the purchase price and other terms and conditions (including any deemed
Capital Contributions in respect thereof) with respect thereto; provided that
(i) holders of Management Incentive Units shall not have any voting rights with
respect to their Management Incentive Units and (ii) the Board shall not issue
more than eight hundred (800) Management Incentive Units that are Class A-1
Preferred Units, six hundred (600) Management Incentive Units that are Class A
Common Units or four hundred fifty (450) Management Incentive Units that are
Class B Common Units.

 

(b)         The provisions of this Section 3.6 are designed to provide
incentives to managers, employees, independent contractors or consultants of the
Company or its Subsidiaries. This Section 3.6, together with the other terms of
this Agreement and the Management Incentive Unit Agreements relating to
Management Incentive Units, are intended to be a compensatory benefit plan
within the meaning of Rule 701 of the Securities Act, and, unless and until the
Company’s Equity Securities are publicly traded, the issuance of Management
Incentive Units are, to the extent permitted by applicable federal securities
laws, intended to qualify for the exemption from registration under Rule 701 of
the Securities Act.

 



17

 

 

(c)            On the date of each grant of Management Incentive Units to a
Management Member, the Board will establish (and document in the applicable
Management Incentive Unit Agreement) an initial “Participation Threshold” amount
with respect to each such Management Incentive Unit granted on such date. The
Participation Threshold determined by the Board shall be based on the Company’s
net fair market value at the date of issuance, and shall be calculated in such a
manner that each such Management Incentive Unit would not be entitled to any
distributions under Section 4.1 any earlier than such later date as the
Company’s net fair market value has appreciated above that which existed on the
date of issuance.

 

(d)            Each Management Incentive Unit’s Participation Threshold shall be
adjusted after the grant of such Management Incentive Unit as follows:

 

(i)             In the event of any Distribution pursuant to Section 4.1(a)(iv),
the Participation Threshold of each Management Incentive Unit outstanding at the
time of such Distribution shall be reduced (but not below zero) by the amount of
such Distribution.

 

(ii)            In the event of any change in the Company’s capital or economic
structure not addressed above (including any redemption of outstanding Units),
the Board may equitably adjust the Participation Thresholds of the outstanding
Management Incentive Units to the extent necessary (in the Board’s good faith
judgment) to prevent such capital structure change from changing the economic
rights represented by the Management Incentive Units in a manner that is
disproportionately favorable or unfavorable in relation to the economic rights
of other classes or series of outstanding Units.

 

(e)            In connection with any approved issuance of Management Incentive
Units to a Management Member hereunder, such Management Member shall execute a
counterpart to this Agreement (or a joinder to this Agreement in a form
acceptable to the Company), accepting and agreeing to be bound by all terms and
conditions hereof, and shall enter into such other documents and instruments to
effect such purchase (including, without limitation, a Management Incentive Unit
Agreement) as are required by the Board.

 

(f)            If the Board so determines, the Management Incentive Units issued
to any Management Member shall become vested in accordance with the vesting
schedule determined by the Board in connection with the issuance of such
Management Incentive Units (and reflected in the relevant Management Incentive
Unit Agreement). Management Incentive Units that are subject to vesting and that
are vested per such vesting schedule or by the Board are referred to herein as
“Vested Units”. Management Incentive Units that are subject to vesting and that
are not yet vested per such vesting schedule, or as otherwise provided by the
Board, are referred to herein as “Unvested Units”. Management Incentive Units
that are not subject to vesting or that are fully vested on the date of issuance
shall be deemed “Vested Units” for all purposes hereunder.

 



18

 

 

(g)            The Management Incentive Units to be issued under this Agreement
may be intended to be “profits interests,” within the meaning of IRS Revenue
Procedures 93-27 and 2001-43.

 

(h)            Each Management Member shall make and file with the Internal
Revenue Service a “Section 83(b) Election” with respect to the Management
Incentive Units in such form as required by applicable Treasury Regulations. Any
such Section 83(b) Election shall be filed within 30 days of the grant date of a
Management Incentive Unit to a Management Member. Each Management Member
acknowledges and understands that it is such Management Member’s sole obligation
and responsibility to timely file such Section 83(b) Election, and neither the
Company nor its legal or financial advisors shall have (i) any obligation or
responsibility with respect to such filing or (ii) any liability resulting or
arising from the failure to timely file such Section 83(b) Election.

 

(i)             By executing this Agreement, each Member authorizes and directs
the Company to elect to have the “Safe Harbor” described in the proposed Revenue
Procedure set forth in Internal Revenue Service Notice 2005-43 (the “IRS
Notice”) apply to any interest in the Company transferred to a service provider
by the Company on or after the effective date of such Revenue Procedure in
connection with services provided to the Company, including the Management
Incentive Units. For purposes of making such Safe Harbor election, the Tax
Matters Representative is hereby designated as the “member who has
responsibility for federal income tax reporting” by the Company and,
accordingly, execution of such Safe Harbor election by the Tax Matters
Representative constitutes execution of a “Safe Harbor Election” in accordance
with Section 3.03(1) of the IRS Notice. The Company and each Member hereby agree
to comply with all requirements of the Safe Harbor described in the IRS Notice,
including, without limitation, the requirement that each Member shall prepare
and file all federal income tax returns reporting the income tax effects of each
“Safe Harbor Partnership Interest” issued by the Company in a manner consistent
with the requirements of the IRS Notice. A Member’s obligations to comply with
the requirements of this Section 3.6(i), shall survive such Member’s ceasing to
be a Member of the Company and/or the termination, dissolution, liquidation and
winding up the Company, and, for purposes of this Section 3.6(i), the Company
shall be treated as continuing in existence.

 

3.7          Repurchase Option. Except as otherwise set forth in a Management
Member’s Management Incentive Unit Agreement:

 

(a)            If a Management Member ceases to be employed by the Company or
its Subsidiaries for any reason (or in the case of a Management Member who was
not an employee, if such Management Member is no longer acting as a manager of
or consultant or independent contractor to the Company or any of its
Subsidiaries for any reason) (the date of such cessation, the “Termination
Date”), the Management Incentive Units issued to such Management Member and any
other Units held by such Management Member (whether held by such Management
Member or one or more transferees of such Management Member, other than the
Company or any other Member of the Company) will be subject to repurchase by the
Company and then the other Members of the Company (each of the aforementioned
solely at their option) pursuant to the terms and conditions set forth in this
Section 3.7 (the “Repurchase Option”).

 



19

 

 

(b)            Commencing on the later of (x) the Termination Date of a
Management Member and (y) the one hundred eighty-first (181s)t day following the
date upon which the Management Incentive Units that are subject to such
repurchase have become Vested Units, the Company and then the other Members of
the Company may elect to repurchase all or any portion of the Management
Incentive Units at a price per Unit equal to (i) with respect to any (A)
Unvested Units or (B) in the event of (1) such Management Member’s termination
for Cause, (2) such Management Member’s resignation or (3) such Management
Member’s participation in a Competitive Activity, at the lower of Original Cost
or Fair Market Value (determined as of a date within sixty (60) days prior to
the date of repurchase) as specified by the purchasing Members and (ii)
otherwise, at Fair Market Value (determined as of the later of (x) or (y)
above). The Company and the purchasing Members, as the case may be, may elect to
purchase all or any portion of any Unvested Units before purchasing any other
Management Incentive Units. In the event any rights pursuant to the Repurchase
Option may arise, the Company will promptly notify the other Members thereof.

 

(c)            Subject to Section 3.7(b), the Company may elect to exercise the
Repurchase Option to purchase by delivering written notice (a “Company
Repurchase Notice”) to the holder or holders of the Management Incentive Units
specifying the number of Management Incentive Units the Company intends to
purchase, no later than eighteen (18) months after the latest of (i) the
Termination Date of such Management Member, (ii) the date that the Company
becomes aware of such Management Member’s participation in a Competitive
Activity and (iii) the one hundred eighty-first (181st) day following the date
upon which the Management Incentive Units that are subject to such repurchase
have become Vested Units. To the extent that any portion of the Management
Incentive Units are not being repurchased by the Company, the other Members may
exercise the Repurchase Option for the remaining Management Incentive Units by
delivering written notice (a “Member Repurchase Notice”) to the holder or
holders of the applicable Management Incentive Units, the Company and the other
purchasing Members within ten (10) business days of the expiration of the latest
period during which the other purchasing Members were entitled to deliver
Repurchase Notices. To the extent that any of the other purchasing Members do
not elect to repurchase their full allotment of Management Incentive Units no
later than the tenth business day following delivery of the first Member
Repurchase Notice delivered by any other purchasing Member (and, immediately
following the completion of such tenth business day, the Company will notify in
writing each of the other purchasing Members if any of the other purchasing
Members have not elected to purchase their full allotment of Management
Incentive Units), the other purchasing Members that have elected to purchase
their full allotment shall be entitled to purchase all or any portion of the
remaining Management Incentive Units by providing notice (the “Supplemental
Repurchase Notice” and together with the Company Repurchase Notice and the
Member Repurchase Notice, a “Repurchase Notice”) to each of the parties
receiving the Member Repurchase Notice within ten (10) business days following
the delivery of the first Member Repurchase Notice delivered by any of the other
purchasing Members; provided that if in the aggregate such other purchasing
Members elect to purchase more than the remaining available Management Incentive
Units, such remaining available Management Incentive Units purchased by each
other purchasing Member will be reduced on a pro rata basis based upon the
number of Units then held by each electing other purchasing Member. Each
Repurchase Notice will set forth the number of Management Incentive Units to be
acquired from such holder(s), the aggregate consideration to be paid for such
Management Incentive Units and the time and place for the closing of the
transaction. If any Management Incentive Units are held by any transferees of a
Management Member, the other purchasing Members and the Company, as the case may
be, will purchase the Management Incentive Units elected to be purchased from
all such holder(s) of Management Incentive Units, pro rata according to the
number of Management Incentive Units held by each such holder(s) at the time of
delivery of such Repurchase Notice (determined as nearly as practicable to the
nearest Management Incentive Units). If Management Incentive Units of different
classes or series are to be purchased pursuant to the Repurchase Option and such
Management Incentive Units are held by any transferees of a Management Member,
the number of Management Incentive Units of each class or series of Management
Incentive Units to be purchased will be allocated among all such holders, pro
rata according to the total number of Management Incentive Units to be purchased
from such Persons.

 



20

 

 

(d)            The closing of the transactions contemplated by this Section 3.7
will take place on the date designated in the applicable Repurchase Notice,
which date will not be more than sixty (60) days after the delivery of such
notice. The Company will pay for the Management Incentive Units to be purchased
by it by first offsetting amounts outstanding under any bona fide debts owing by
such Management Member to the Company or any of its Subsidiaries, now existing
or hereinafter arising (irrespective as to whether such amounts are owing by the
holder of such Management Incentive Units), and will pay the remainder of the
purchase price by, at its option, delivery of (i) either a check payable to, or
by wire transfer of immediately available funds to an account designated in
writing by the holder to, the holder of such Management Incentive Units, (ii) if
terms required by creditors in agreements or indentures with the Company or its
Subsidiaries have the effect of restricting or prohibiting the Company or its
Subsidiaries from making the payment in clause (i), a subordinated promissory
note payable in three equal annual installments commencing on the first
anniversary of the closing of such purchase and bearing interest at a rate per
annum equal to five percent (5%) or (iii) both (i) and (ii), in the aggregate
amount of the purchase price for such Management Incentive Units. Each other
purchasing Member will pay for the Management Incentive Units to be purchased by
it by, at the option of such member, by delivery of either a check payable to,
or by wire transfer of immediately available funds to an account designated in
writing by the holder to, the holder of such Management Incentive Units.
Notwithstanding anything to the contrary contained herein, all repurchases of
Management Incentive Units by the Company will be subject to applicable
restrictions under all applicable laws and in the Company’s and its
Subsidiaries’ debt and equity financing agreements. If any such restrictions
prohibit the repurchase of Management Incentive Units hereunder which the
Company is otherwise entitled to make, the Company may make such repurchases as
soon as it is permitted to do so under such restrictions, and during such period
of time, the purchase price payable to the holder shall accrue interest at a
rate per annum equal to five percent (5%). The purchasing Members and/or the
Company, as the case may be, will receive customary representations and
warranties from each seller regarding the sale of the Management Incentive
Units, including, but not limited to, representations that such seller has good
and marketable title to the Management Incentive Units to be transferred free
and clear of all liens, claims and other encumbrances.

 

(e)            In addition to the foregoing, in the event the Class B Holder
exercises the call option set forth in Section 6.10, all Management Incentive
Units shall become fully vested, and shall be repurchased from the holders of
such Management Incentive Units on the same terms and conditions as those
applicable to the purchase of the Class A Units.

 



21

 

 

(f)           The provisions of this Section 3.7 will terminate upon the last to
occur of (i) a Sale of the Company and (ii) with respect to any Management
Incentive Units still subject to vesting as of a Sale of the Company, the lapse
of such vesting restrictions.

 

Article IV

DISTRIBUTIONS AND ALLOCATIONS

 

4.1          Distributions.

 

(a)          Subject to any restrictions contained in any credit agreement to
which the Company is a party or by which it is bound and subject to applicable
law, the Board shall make Distributions in the event of a liquidation described
in Section 12.2, a Sale of the Company, a Redemption or a Cash Sweep Trigger
Event to the Unitholders in the following order and priority:

 

(i)              First, the Class A Unitholders, together as a separate and
distinct class, shall be entitled to receive an amount equal to the greater of
(A) the aggregate Unpaid Class A Yield with respect to their Class A Preferred
Units outstanding immediately prior to such Distribution and (B) an amount equal
to fifty percent (50%) of the aggregate Invested Capital (such greater amount,
the “Class A Preference”), in each case of clauses (A) and (B) in the proportion
that each Class A Unitholder’s share of Class A Preference with respect to its
Class A Preferred Units outstanding immediately prior to such Distribution bears
to the aggregate unpaid Class A Preference with respect to all Class A Preferred
Units outstanding immediately prior to such Distribution until each Class A
Unitholder has received Distributions with respect to its Class A Preferred
Units pursuant to this Section 4.1(a)(i) in an amount equal to the aggregate
unpaid Class A Preference with respect to such Class A Unitholder’s Class A
Preferred Units outstanding immediately prior to such Distribution. No
Distribution or any portion thereof shall be made under any of the other
paragraphs below in this Section 4.1(a) until the entire amount of the Class A
Preference with respect to the Class A Preferred Units outstanding immediately
prior to such Distribution has been paid in full;

 

(ii)             Second, the Class A Unitholders, together as a separate and
distinct class, shall be entitled to receive all or a portion of any
Distribution (ratably among such Class A Unitholders based upon the Unreturned
Capital of each Class A Preferred Unit held by each such Class A Unitholder as
of the time of such Distribution) equal to the aggregate Unreturned Capital with
respect to the Class A Preferred Units outstanding immediately prior to such
Distribution, and no Distribution or any portion thereof shall be made under any
paragraph below in this Section 4.1(a) unless and until the entire amount of
Unreturned Capital with respect to the Class A Preferred Units outstanding
immediately prior to such Distribution has been paid in full;

 

(iii)            Third, the Class B Unitholders together as a separate and
distinct class, shall be entitled to receive all or a portion of such
Distribution (ratably among such Class B Unitholders based upon the number of
Class B Common Units held by each such Class B Unitholders as of the time of
such Distribution) equal to the Aggregate Catch-Up Amount, and no Distribution
or any portion thereof shall be made under any paragraph below in this Section
4.1(a) unless and until the entire amount of the Aggregate Catch-Up Amount has
been paid in full; and

 



22

 

 

(iv)            Fourth, to the holders of Participating Units in proportion to
the number of Participating Units held by such holder.

 

(v)            Notwithstanding anything to the contrary in this Agreement, at
the time of each Distribution which would otherwise be made pursuant to this
Section 4.1(a) other than a Distribution in connection with a liquidation
described in Section 12.2, a Sale of the Company, a Redemption or a Cash Sweep
Trigger Event, such Distribution shall be made to the Unitholders pursuant to
Section 4.1(a)(iv).

 

(b)          For the avoidance of doubt, if the amount to be distributed
pursuant to Section 4.1(a)(iv) with respect to any particular Distribution
exceeds the amount of any outstanding Management Incentive Unit’s Participation
Threshold (determined immediately prior to such Distribution), then such
Management Incentive Unit, subject to any other vesting terms applicable to such
Management Incentive Units, shall constitute a Participating Management
Incentive Unit for purposes of Section 4.1(a) only after a portion of the amount
to be distributed in such Distribution equal to such Management Incentive Unit’s
Participation Threshold has first been distributed to the holders of outstanding
Units pursuant to Section 4.1(a)(iv) (including outstanding Management Incentive
Units that have lesser Participation Thresholds (determined immediately prior to
such Distribution)).

 

(c)          Notwithstanding the foregoing, any unvested Management Incentive
Unit, determined as of the date of any Distribution, shall not participate in
such Distribution (other than Distributions pursuant to Section 4.1(d));
provided that to the extent that such Unit subsequently becomes wholly or
partially vested, then all Distributions made pursuant to Section 4.1(a)(i)
through Section 4.1(a)(iv) following the vesting of such Unit shall be made such
that, on a cumulative basis and as nearly as practicable, the Distributions with
respect to such Unit equal the Distributions that would have been made with
respect to such Unit had it been so vested on the “Grant Date” set forth in such
Management Member’s Management Incentive Unit Agreement pursuant to which such
Management Member was granted Units, as reasonably determined by the Board.

 

(d)          Notwithstanding anything to the contrary in this Agreement
(including, without limitation, Section 4.1(a)), the Company shall distribute to
each Member an amount equal to:

 

(i)              forty-five percent (45%) (or such greater or lesser percentage
as the Board may determine in good faith from time to time to represent the
combined maximum marginal federal, state and local income tax rates applicable
to any Member or its partners or equityholders, if applicable, for such Taxable
Year, taking into account the character of any income) of:

 

(A)           the items of income or gain the Company expects to report or does
report to such Member on Schedule K-1 in connection with the Company’s U.S.
partnership return on Form 1065 for the current Fiscal Year (including as a
guaranteed payment for the use of capital) in excess of items of deduction or
loss for the current Fiscal Year (except as provided in the last sentence of
Section 4.1(e)); reduced by

 



23

 

 

(B)            the excess of the aggregate items of deduction or loss reported
by the Company to such Member on Schedule K-1 for all prior Fiscal Years over
the items of income or gain reported to such Member for all prior Fiscal Years
(except as provided in the last sentence of Section 4.1(e)), but only to the
extent that such excess can be applied or used for the current Fiscal Year.

 

All such distributions shall be made by wire transfer not later than five (5)
Business Days before the first due date, without regard to extensions, on which
a federal income tax return reflecting such taxable income would be required to
be filed by such Member (“Year-End Tax Distributions”). To the extent that
federal estimated tax payments will be required to be made by such Member on
account of its Units, then Distributions shall be made at least five (5)
Business Days prior to those dates upon which federal estimated tax payments are
required for individuals and corporations, as applicable (such Distributions for
federal estimated tax payments to be based upon good faith estimates of the
Board), with the amount thereof being offset against the Year-End Tax
Distributions that would otherwise be due. To the extent that the Company and
its Subsidiaries do not have sufficient available cash to satisfy Distributions
pursuant to this Section 4.1(d)4.1(b), such available cash shall be distributed
to the Members in proportion to their Distribution entitlements under this
Section 4.1(d) for the relevant taxable period, with any shortfall satisfied
upon the Company or its Subsidiaries subsequently having additional available
cash.

 

(e)            Each Distribution pursuant to Section 4.1(a) and each
distribution pursuant to Section 4.1(d) shall be made to the Persons shown on
the Company’s books and records as Members as of the date of such distribution
(with respect to Section 4.1(a)) or as of the date of such distribution (with
respect to Section 4.1(d)), as applicable; provided that any transferor and
transferee of Units may mutually agree as to which of them should receive
payment of any such distribution under Section 4.1(d). Tax distributions made to
Members pursuant to Section 4.1(d) shall not be creditable against (and shall
not reduce) future Distributions to be made to the Members in accordance with
Section 4.1(a). For avoidance of doubt, distributions to the Class A Unitholders
pursuant to Section 4.1(d) shall be determined without regard to items of
depreciation or amortization allocated under, or attributable to, (i) any
special basis adjustment with respect to any Member pursuant to Sections 734(b),
743(b) and 754 of the Code, (ii) the principles of Sections 704(c) of the Code,
or (iii) the Class A Sale.

 

4.2          Allocations. After first giving effect to the special allocations
provided in Section 4.3, any remaining net Profits or Losses for any Fiscal Year
shall be allocated among the Members in such a manner that, as of the end of
such Fiscal Year, to the maximum extent possible the sum of (a) the Capital
Account of each Member, (b) such Member’s share of Minimum Gain (as determined
according to Treasury Regulation Section 1.704-2(g)) and (c) such Member’s
partner non-recourse debt minimum gain (as defined in Treasury Regulation
Section 1.704-2(i)(3)) shall be equal to the respective net amounts, positive or
negative, which would be distributed to them or for which they would be liable
to the Company under this Agreement, determined as if (x) the Company were to
liquidate the assets of the Company for an amount equal to their Book Value, (y)
all Company liabilities were satisfied (limited with respect to each
non-recourse liability to the Fair Market Value of the asset securing such
liability), and (z) the Company were to distribute the proceeds of liquidation
pursuant to Section 12.2.

 



24

 

 

4.3          Special Allocations. The following special allocations shall be
made in the following order:

 

(a)            If there is a net decrease in Minimum Gain during any Taxable
Year, each Member shall be allocated Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) in the amounts and of such character as
determined according to Treasury Regulation Section 1.704-2(f). This Section
4.3(a) is intended to be a minimum gain chargeback provision that complies with
the requirements of Treasury Regulation Section 1.704-2(f), and shall be
interpreted in a manner consistent therewith.

 

(b)            If there is a net decrease during a Taxable Year in partner
nonrecourse debt minimum gain (as defined in Treasury Regulation Section
1.704-2(i)(3)), Profits for such Taxable Year (and, if necessary, for subsequent
Taxable Years) shall be allocated to the Members in the amounts and of such
character as determined according to Treasury Regulation Section 1.704-2(i)(4).

 

(c)            If any Member that unexpectedly receives an adjustment,
allocation or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account Deficit as
of the end of any Taxable Year, computed after all other allocations pursuant to
this Article IV have been tentatively made as if this Section 4.3(c) were not in
the Agreement, then Profits for such Taxable Year shall be allocated to such
Member in proportion to, and to the extent of, such Adjusted Capital Account
Deficit. This Section 4.3(c) is intended to be a qualified income offset
provision as described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

 

(d)            Nonrecourse deductions (as determined according to Treasury
Regulation Section 1.704-2(b)(1)) for any Taxable Year shall be allocated first,
to the Unitholders up to an amount equal, and in proportion, to the allocation
of Profits to such Unitholders for such Taxable Year pursuant to Section 4.2,
and, thereafter, to each Unitholder, ratably among Unitholders based upon the
number of outstanding Primary Common Units held by each Unitholder immediately
prior to such allocation.

 

(e)            Losses attributable to partner nonrecourse debt (as defined in
Treasury Regulation Section 1.704-2(b)(4)) shall be specially allocated to the
Member who bears the economic risk of loss with respect to the partner
nonrecourse debt to which such Losses are attributable in accordance with
Regulations Section 1.704-2(i)(1).

 

(f)             Profits and Losses described in Section 3.2(b)(v) shall be
allocated in a manner consistent with the manner in which adjustments to Capital
Accounts are required to be made pursuant to Treasury Regulation Sections
1.704-1(b)(2)(iv)(j), (k) and (m).

 



25

 

 

(g)            If, and to the extent that, any Member is deemed to recognize any
item of income, gain, loss, deduction or credit as a result of any transaction
between such Member and the Company pursuant to Code Sections 1272, 1274, 7872,
483, 482 or any similar provision now or hereafter in effect, the Board shall
allocate any corresponding Profit or Loss of the Company to the Member who
recognized such item if the Board determines that such allocation is necessary
or desirable in order to reflect the Member’s economic interests in the Company.

 

4.4          Tax Allocations.

 

(a)            The income, gains, losses, deductions and credits of the Company
will be allocated, for federal, state and local income tax purposes, among the
Members in accordance with the allocation of such income, gains, losses,
deductions and credits among the Members for computing their Capital Accounts;
except that if any such allocation is not permitted by the Code or other
applicable law, the Company’s subsequent income, gains, losses, deductions and
credits will be allocated among the Members so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.

 

(b)            Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value in accordance with
the “remedial method” pursuant to Treasury Regulation 1.704-3(d).

 

(c)            If the Book Value of any Company asset is adjusted pursuant to
Section 3.2(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Book Value in the same manner as under Code Section 704(c) in accordance with
such method determined by the Board.

 

(d)            Allocations of tax credits, tax credit recapture, and any items
related thereto shall be allocated to the Members according to their interests
in such items as determined by the Board taking into account the principles of
Treasury Regulation Section 1.704-1(b)(4)(ii).

 

(e)            For purposes of determining a Member’s proportional share of the
Company’s “excess non-recourse liabilities” within the meaning of Treasury
Regulation Section 1.752-3(a)(3), each Member’s interest in income and gain
shall be in proportion to the Units held by such Member (excluding any
Management Incentive Units with a Participation Threshold greater than zero).

 

(f)             Allocations pursuant to this Section 4.4 are solely for purposes
of federal, state and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses, Distributions or other Company items pursuant to any provision of this
Agreement.

 



26

 

 

4.5           Curative Allocations. The allocations set forth in Section 4.3
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory
Allocations may not be consistent with the manner in which the Members intend to
allocate Profit and Loss of the Company or make Distributions. Accordingly,
notwithstanding the other provisions of this Article IV, but subject to the
Regulatory Allocations, income, gain, deduction, and loss shall be reallocated
among the Members so as to eliminate the effect of the Regulatory Allocations
and thereby cause the respective Capital Accounts of the Members to be in the
amounts (or as close thereto as possible) they would have been if Profit and
Loss (and such other items of income, gain, deduction and loss) had been
allocated without reference to the Regulatory Allocations. In general, the
Members anticipate that this will be accomplished by specially allocating other
Profit and Loss (and such other items of income, gain, deduction and loss) among
the Members so that the net amount of the Regulatory Allocations and such
special allocations to each such Member is zero. In addition, if in any Fiscal
Year or Fiscal Period there is a decrease in partnership minimum gain, or in
partner nonrecourse debt minimum gain, and application of the minimum gain
chargeback requirements set forth in Section 4.3(a) or Section 4.3(b), would
cause a distortion in the economic arrangement among the Members, the Members
may, if they do not expect that the Company will have sufficient other income to
correct such distortion, request the Internal Revenue Service to waive either or
both of such minimum gain chargeback requirements. If such request is granted,
this Agreement shall be applied in such instance as if it did not contain such
minimum gain chargeback requirement.

  

4.6           Indemnification and Reimbursement for Payments on Behalf of a
Member. If the Company is obligated to pay any amount to a Governmental Entity
(or otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal
withholding taxes, state personal property taxes, and state unincorporated
business taxes), but not including any such amounts attributable to a Member’s
status as an employee of the Company or its Subsidiaries, then such Person shall
indemnify the Company in full for the entire amount paid (including interest,
penalties and related expenses). The Board may offset Distributions to which a
Person is otherwise entitled under this Agreement against such Person’s
obligation to indemnify the Company under this Section 4.6. A Member’s
obligation to make contributions to the Company under this Section 4.6 shall
survive the Member’s ceasing to be a Member and the termination, dissolution,
liquidation and winding up of the Company, and for purposes of this Section 4.6,
the Company shall be treated as continuing in existence. The Company may pursue
and enforce all rights and remedies it may have against each Member under this
Section 4.6, including instituting a lawsuit to collect such contribution with
interest calculated at a rate equal to the Base Rate plus three (3) percentage
points per annum (but not in excess of the highest rate per annum permitted by
law).

 

4.7           Cash Sweep Trigger Event. If, at any fiscal quarter-end, the
Company’s operating cash flow, per GAAP, less Maintenance Capital Expenditures
(“Free Cash Flow”) for the preceding twelve- (12-) month period is less than two
million dollars ($2,000,000) (a “Cash Sweep Trigger Event”), the Company shall,
for the immediately following quarter, and unless waived in writing by the
holders of a majority of the Class A Units, make Distributions pursuant to
Section 4.1(a) in an amount equal to at least seventy-five percent (75%) of the
Free Cash Flow for such immediately following quarter. Such Distributions shall
be due within thirty (30) days of the end of such immediately following quarter.

 



27

 

 

Article V

MANAGEMENT

 

5.1          Authority of Board. Except for situations in which the approval of
the Members is specifically required by this Agreement, (a) all management
powers over the business and affairs of the Company shall be exclusively vested
in a board of managers (the “Board”) and (b) the Board shall conduct, direct and
exercise full control over all activities of the Company. Each member of the
Board is referred to herein as a “Manager.” The Managers shall be the “managers”
of the Company for the purposes of the Delaware Act. No Manager shall have the
authority to bind the Company, unless the Board has granted such authority to
such Manager.

 

5.2          Actions of the Board. The Board may act (a) through meetings and
written consents pursuant to Section 5.3 and (b) through any Person or Persons
to whom authority and duties have been delegated pursuant to Section 5.4.

 

5.3          Composition.

 

(a)           The Board shall initially consist of five (5) Managers:

 

(i)              the Class A Holder shall have the right to appoint three (3)
Managers of the Board (the “Class A Holder Managers”); and

 

(ii)             the Class B Holder shall have the right to appoint two (2)
Managers of the Board (the “Class B Holder Managers”).

 

Subject to Section 6.12(m), the number of Managers serving on the Board may be
modified from time to time by a resolution of the Board. The Managers appointed
by the Class A Holder shall initially be Douglas Dossey and Neal Barcelo. The
Managers appointed by the Class B Holders shall initially be Benjamin Cowart and
Alvaro Ruiz. Each such individual is hereby decreed duly appointed to the Board
as of the Effective Date. At any time, the Class A Holder may remove (with or
without cause) and, at its option and at any time thereafter, replace, one or
more of the Class A Holder Managers. At any time, the Class B Holders may remove
(with or without cause) and, at its option and at any time thereafter, replace,
the Class B Holder Managers.

 

(b)           Subject to the provisions of Section 5.5(b) below, each of the
Managers shall be entitled to one (1) vote on any and all matters presented to
the Board, regardless of whether action is taken by vote, consent or other
approval of the Managers.

 

(c)           In the event that any Manager designated hereunder by the Class A
Holder ceases to serve as a member of the Board, the resulting vacancy on the
Board shall be filled by a Manager appointed by the Class A Holder. In the event
that any Manager designated hereunder by the Class B Holders ceases to serve as
a member of the Board, the resulting vacancy on the Board shall be filled by a
Manager appointed by the Class B Holders.

 



28

 

 

5.4          Proxies. A Manager may vote at a meeting of the Board or any
committee thereof either in person or by proxy executed in writing by such
Manager. A telegram, telex, cablegram or similar transmission by the Manager, or
a photographic, photostatic, facsimile or similar reproduction of a writing
executed by the Manager shall (if stated thereon) be treated as a proxy executed
in writing for purposes of this Section 5.4. Proxies for use at any meeting of
the Board or any committee thereof or in connection with the taking of any
action by written consent shall be filed with the Board, before or at the time
of the meeting or execution of the written consent as the case may be. All
proxies shall be received and taken charge of and all ballots shall be received
and canvassed by the majority of the Board who shall decide all questions
concerning the qualification of voters, the validity of the proxies and the
acceptance or rejection of votes. No proxy shall be valid after eleven (11)
months from the date of its execution unless otherwise provided in the proxy. A
proxy shall be revocable unless the proxy form conspicuously states that the
proxy is irrevocable and that the proxy is coupled with an interest. Should a
proxy designate two (2) or more Persons to act as proxies, unless that
instrument shall provide to the contrary, a majority of such Persons present at
any meeting at which their powers thereunder are to be exercised shall have and
may exercise all the powers of voting or giving consents thereby conferred, or
if only one (1) be present, then such powers may be exercised by that one (1);
or, if an even number attend and a majority do not agree on any particular
issue, the Company shall not be required to recognize such proxy with respect to
such issue if such proxy does not specify how the votes that are the subject of
such proxy are to be voted with respect to such issue.

 

5.5          Meetings, etc. 

 

(a)            Meetings of the Board and any committee thereof shall be held at
the principal office of the Company or at such other place as may be determined
by the Board or such committee. A majority of the Managers (including at least
one Class A Holder Manager and at least one Class B Holder Manager (as
applicable, the “Required Manager”); provided that if a Required Manager fails
to attend three (3) consecutive duly noticed meetings of the Board, such
requirement with respect to the non-attending Required Manager shall not apply
to any subsequent meetings of the Board until such Required Manager is in
attendance) present in person or through their duly authorized
attorneys-in-fact, shall constitute a quorum at any meeting of the Board.
Business may be conducted once a quorum is present. Regular meetings of the
Board shall be held on such dates and at such times as shall be determined by
the Board, and it is intended that the Board shall meet at least four (4) times
per calendar year. Special meetings of the Board may be called by (i) Managers
holding a majority of the votes of all Managers, or, in the case of a special
meeting of any committee of the Board, by Managers holding a majority of the
votes of all members thereof on at least twenty-four (24) hours’ prior written
notice to the other Managers, or (ii) the holders of a majority of the Class B
Common Units on at least seven (7) days’ prior written notice to the Managers,
in each case, which notice shall state the purpose or purposes for which such
meeting is being called, its location, date and hour. The actions taken by the
Board or any committee at any meeting (as opposed to by written consent),
however called and noticed, shall be as valid as though taken at a meeting duly
held after regular call and notice if (but not until), either before, at or
after the meeting, the Manager as to whom it was improperly held signs a written
waiver of notice or a consent to the holding of such meeting or an approval of
the minutes thereof. The actions by the Board or any committee thereof may be
taken by vote of the Board or any committee at a meeting of the Managers thereof
or by written consent (without a meeting, without notice and without a vote) so
long as such consent is signed by at least the minimum number of Managers that
would be necessary to authorize or take such action at a meeting of the Board or
such committee in which all members thereof were present. Prompt notice of the
action so taken without a meeting shall be given to those Managers who have not
consented in writing. A meeting of the Board or any committee may be held by
conference telephone or similar communications equipment by means of which all
individuals participating in the meeting can be heard.

 



29

 

 

(b)            Each Manager shall have one vote on all matters submitted to the
Board or any committee thereof (whether the consideration of such matter is
taken at a meeting, by written consent or otherwise); provided that (i) the
three (3) votes which may be exercised by the Class A Holder Managers may be
exercised in the aggregate by any one or more of such Class A Holder Managers,
whether or not any such Class A Holder Managers shall have been elected or not
or present at any meeting of the Board or not, such that, for illustration, if
only two (2) Class A Holder Managers were elected or present at any meeting of
the Board, then such Managers would have three (3) votes in the aggregate at
such meeting and if only one (1) Class A Holder Manager were in attendance at a
meeting of the Board and only two (2) Class A Holder Managers had been elected
by the Class A Holder, then such Manager would have three (3) votes at such
meeting, and (ii) the two (2) votes which may be exercised by the Class B Holder
Managers may be exercised in the aggregate by any one or more of such Class B
Holder Managers, whether or not any such Class B Holder Managers shall have been
elected or not or present at any meeting of the Board or not, such that, for
illustration, if only one (1) Class B Holder Manager were elected or present at
any meeting of the Board, then such Manager would have two (2) votes in the
aggregate at such meeting. The affirmative vote (whether by proxy, consent or
otherwise) of members of the Board holding a majority of the votes of all
members of the Board shall be the act of the Board. Except as otherwise provided
by the Board when establishing any committee, the affirmative vote (whether by
proxy, consent or otherwise) of members of such committee holding a majority of
the votes of all members of such committee shall be the act of such committee.
Prompt notice of any action taken by a committee shall be delivered to each
Manager who is not a member of such committee or in attendance at such committee
meeting.

 

(c)            The Company shall pay the reasonable out-of-pocket expenses
incurred by each Manager in connection with attending the meetings of the Board
and any committee thereof (unless such expenses shall have been paid or are
required to be paid by any other Person). Except as otherwise provided in the
immediately preceding sentence or elsewhere in this Agreement, the Managers
shall not be compensated for their services as members of the Board.

 

5.6          Delegation of Authority. The Board may, from time to time, delegate
to one or more Persons (including any Manager or other individual, and including
through the creation and establishment of one or more committees) such authority
and duties as the Board may deem advisable; provided that the Board may not
abdicate the general responsibilities of the Board. The holders of a majority of
the Class A Units shall have the right to appoint a Class A Holder Manager to
serve as a member of any committee of the Board. In addition, the Board may
assign titles (including, without limitation, chief executive officer,
president, principal, vice president, secretary, assistant secretary, treasurer,
or assistant treasurer) and delegate certain authority and duties to such
persons. Any number of titles may be held by the same Manager or other
individual. Subject to Section 6.12(k), the salaries or other compensation, if
any, of such agents of the Company shall be fixed from time to time by the
Board. Any delegation pursuant to this Section 5.6 may be revoked at any time by
the Board in its sole discretion.

 



30

 

 

5.7          Conflicts of Interest; Non-Competition; Confidentiality.

 

(a)            Each Manager, officer and Member of the Company shall, to the
fullest extent permitted by the Delaware Act, have no duties of any kind or
nature (at law, in equity, under this Agreement or otherwise, including any
fiduciary duties or any similar duties) to the Company, to any other Member or
holder of Units, to any Affiliate of any Member or holder of Units, to any
creditor of the Company or any of its subsidiaries or to any other Person;
provided that the implied contractual covenant of good faith and fair dealing
shall be applicable only to the limited extent as required by the Delaware Act.
The provisions of this Agreement, to the extent that they restrict the duties
(including fiduciary duties) and liabilities of a Manager or officer of the
Company otherwise existing at law or in equity or by operation of the preceding
sentence, are agreed by the Members to replace such duties and liabilities of
such Manager or officer of the Company. Each Member shall submit to the Company
all business, commercial and investment opportunities presented to such Member
or its Affiliates or of which such Member or any of its Affiliates becomes aware
which relate to the Business in the Territory or the Expanded Territory,
together with such supporting information and analysis as shall be necessary for
the Board to reach an informed decision (each, a “Corporate Opportunity”).
Without limiting Section 5.7(b) below, (i) if such Corporate Opportunity is
within the Territory the Company shall be afforded the option to pursue it for
inclusion in the Company’s Business, and such Member shall not (and shall cause
each of its Affiliates to not) pursue the Corporate Opportunity unless the Board
has notified such Member in writing that the Company does not intend to pursue
it and does not object to the Member’s (or its Affiliate’s) pursuit of the
Corporate Opportunity, and (ii) if such Corporate Opportunity is within the
Expanded Territory, the Company shall be afforded the option to pursue it for
inclusion in the Company’s Business, and such Member shall not (and shall cause
each of its Affiliates to not) pursue the Corporate Opportunity unless the
Board, including the vote of at least one of the Class B Holder Managers, has
determined that the Company does not intend to pursue such Corporate Opportunity
or that such pursuing Member’s participation in the Company’s Business, or the
Company’s Business, would be materially and detrimentally impaired or the Member
would become potentially conflicted as a result, and notified such Member in
writing of such determination. In each case described in subparagraph (i) or
(ii), the Board shall act expeditiously in reaching a decision whether or not to
pursue the Corporate Opportunity, and it shall provide notice of its decision,
including, with respect to a decision under (i) whether to allow the submitting
Member to pursue the Corporate Opportunity independently, within ten (10)
business days of receiving the submission of the Corporate Opportunity.

 

(b)            Notwithstanding the foregoing, no Member or any Affiliate of any
Member shall, directly or indirectly, anywhere in the Territory, own, operate,
manage, control, engage in, Participate in, invest in, permit its name to be
used by, act as consultant or advisor to, render services for (alone or in
association with any person) or otherwise assist in any manner any Competitive
Business. “Participate” includes any direct or indirect interest in any
enterprise, whether as an officer, director, manager, employee, partner, sole
proprietor, agent, representative, independent contractor, executive,
franchisor, franchisee, creditor, owner or otherwise. Notwithstanding the
foregoing, nothing herein shall prohibit any Member or its any of any Member’s
Affiliates from: (i) being a passive owner of not more than five percent (5%) of
the outstanding stock of any class of securities of a publicly-traded
corporation engaged in a Competitive Business, so long as such Member (or such
Affiliate of a Member) has no active participation in the business of such
corporation or (ii) performing any services for the Company.

 



31

 

 

(c)            No Member or any Affiliate of any Member shall, directly, or
indirectly, induce or attempt to induce any Person that is, as of the Effective
Date and/or was in the two- (2-) year period prior to the Effective Date, a
customer of Vertex Refining OH, LLC, to cease doing business with the Company,
or reduce the rate of doing business with the Company, or otherwise in any way
interfere with the relationship between any such customer and the Company,
including by offering any services to such customer that are also offered by
Vertex Refining OH, LLC.

 

(d)            Each Member agrees to keep in strict confidence and disclose only
for purposes reasonably related to its ownership of Equity Securities or as
expressly required by law, consistent with provisions of this Section, all
information relating to the Company or its Members or Affiliates that it
receives through, in relation to, or as a result of being a Member, the service
of such Member’s representatives or agents on the Board or committees of the
Company, or the undertaking by the Member, the Member’s Affiliates or the
representatives or agents of the Member of any actions on behalf of the Company,
whether or not such information is a trade secret or is marked as confidential
(the “Company Confidential Information”); provided that the following types of
information shall not constitute Company Confidential Information: (i)
information that was known to the party receiving such information prior to
receiving it as Company Confidential Information; (ii) information that is or
becomes publicly known through no breach of this section; (iii) information that
was received by the party receiving such information without breach of this
Agreement from a third party who was without restriction as to the use and
disclosure of the information; or (iv) information that was independently
developed by the party receiving such information without use of any Company
Confidential Information. Without the prior written consent of a majority of the
Class A Holder and the Class B Holder, each Member agrees not to disclose (other
than for purposes reasonably related to its interest in the Company or as
required by applicable law) any Company Confidential Information other than
disclosure to such Member’s Affiliates and direct or indirect equity owners,
directors, officers, employees, agents, advisors, accountants or other
representatives responsible for matters relating to the Company (each such
Person being hereinafter referred to as an “Authorized Representative”), to the
extent each such Authorized Representative is subject to similar confidentiality
restrictions to those set forth in this Section 5.7(d); provided that such
Member and its Authorized Representatives may disclose any such Company
Confidential Information to the extent that (A) such information has become
generally available to the public other than as a result of the breach of this
Section 5.7(d) by such Member or any of its Authorized Representatives, (B) such
information is required to be included in any report, statement or testimony
pursuant to applicable law, (C) such disclosure is required in connection with
an audit by any taxing authority; (D) such disclosure is required by any
regulatory authority in their examination of the records of the Company, such
Member or any Affiliate of either of them; (E) such disclosure is to such
Member’s attorneys, accountants, consultants, and other professionals to the
extent necessary to obtain their services in connection with monitoring its
involvement with the Company; (F) such disclosure is to any Affiliate, partner
or member of such Member in the ordinary course of business; or (G) such
disclosure is authorized by the written consent of the Board (including the vote
of at least one Class A Holder Manager and at least one Class B Holder Manager);
provided, however, that, with respect to disclosures pursuant to (B), (C) and
(D), the Member subject to the disclosure requirement shall only disclose such
part of the Company Confidential Information that, upon the advice of its legal
counsel, it is required to disclose pursuant to applicable law and shall, to the
extent permitted by law, provide prompt written notice and reasonable assistance
to the non-disclosing Members and the Company such that the non-disclosing
Members and the Company may seek an appropriate protective order or other
equitable relief in relation to such disclosure. Notwithstanding the foregoing,
the Company acknowledges that, (x) in the ordinary course of business of the
Tensile Group and the Vertex Company Group, the members of the Tensile Group and
the Vertex Company Group evaluate, pursue, acquire, sell, manage, advise and
serve on the boards of other Persons, (y) the receipt of Company Confidential
Information by the members of the Tensile Group and the Vertex Company Group may
inevitably enhance such Persons’ or their respective Affiliates’ knowledge and
understanding of the industries in which the Company and its subsidiaries
operate in a way that cannot be separated from such Persons’ or their respective
Affiliates’ other knowledge, and the Company and each Member agrees that this
Section 5.7(c) shall not restrict such Persons’ or their respective Affiliates’
use of such general industry knowledge and understanding, including in
connection with investments in other companies (including in the same or similar
industries) and (z) none of the members of the Tensile Group or the Vertex
Company Group shall be deemed to have used any Company Confidential Information
in contravention of this Section 5.7(d) because of the fact of its evaluation,
pursuit, acquisition, sale or management of, provision of advice to, or service
on the board of any such other investment. To the extent of any conflict between
the provisions of Section 5.7(a) and this Section 5.7(d), with respect to the
use of general industry knowledge and understanding, the provisions of this
Section 5.7(d) shall control. Neither the alteration, amendment or repeal of
this Section 5.7(d) nor the adoption of any provision of this Agreement
inconsistent with this Section 5.7(d) shall eliminate or reduce the effect of
this Section 5.7(d) in respect of any matter occurring, or any cause of action,
suit or claim that, but for this Section 5.7(d), would accrue or arise, prior to
such alteration, amendment, repeal or adoption.

 



32

 

 

5.8           Limitation of Liability.

 

(a)            Except as otherwise provided herein or in an agreement entered
into by such Person and the Company, no Manager or any of such Manager’s
Affiliates shall be liable to the Company or to any Member for any act or
omission performed or omitted by such Manager in its capacity as a member of the
Board pursuant to authority granted to such Person by this Agreement; provided
that, except as otherwise provided herein, such limitation of liability shall
not apply to the extent the act or omission was attributable to such Person’s
gross negligence, willful misconduct or knowing violation of law or for any
present or future breaches of any representations, warranties or covenants by
such Person or its Affiliates contained herein or in other agreements with the
Company. The Board may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and no Manager or any of such Manager’s
Affiliates shall be responsible for any misconduct or negligence on the part of
any such agent appointed by the Board (so long as such agent was selected in
good faith and with reasonable care). The Board shall be entitled to rely upon
the advice of legal counsel, independent public accountants and other experts,
including financial advisors, and any act of or failure to act by the Board in
good faith reliance on such advice shall in no event subject the Board or any
Manager thereof to liability to the Company or any Member.

 

(b)            Whenever this Agreement or any other agreement contemplated
herein provides that the Board (or, pursuant to Article XII, the liquidators)
shall act in a manner which is, or provide terms which are, “fair and
reasonable” to the Company or any Member, the Board (or, pursuant to Article
XII, the liquidators) shall determine such appropriate action or provide such
terms considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
GAAP practices or principles.

 



33

 

 

(c)            Whenever in this Agreement or any other agreement contemplated
herein, the Board (or, pursuant to Article XII, the liquidator) is permitted or
required to take any action or to make a decision in its “sole discretion” or
“discretion,” with “complete discretion” or under a grant of similar authority
or latitude, the Board (or, pursuant to Article XII, the liquidators) shall be
entitled to consider such interests and factors as it desires including its own
interests and shall have no duty or obligation to consider any interest of or
factors affecting the Company or the holders of its Equity Securities, provided
that, the Board (or, pursuant to Article XII, the liquidators) shall act in good
faith.

 

(d)            Whenever in this Agreement the Board (or, pursuant to Article
XII, the liquidator) is permitted or required to take any action or to make a
decision in its “good faith” or under another express standard, the Board (or,
pursuant to Article XII, the liquidators) shall act under such express standard
and, to the extent permitted by applicable law, shall not be subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated herein, and, notwithstanding anything contained herein to the
contrary, so long as the Board (or, pursuant to Article XII, the liquidators)
acts in good faith, the resolution, action or terms so made, taken or provided
by the Board (or, pursuant to Article XII, the liquidators) shall not constitute
a breach of this Agreement or any other agreement contemplated herein or impose
liability upon the Board, any Manager thereof or any of such Manager’s
Affiliates.

 

Article VI

RIGHTS AND OBLIGATIONS OF MEMBERS

 

6.1           Limitation of Liability. Except as provided in this Agreement or
in the Delaware Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company and no Member or Manager shall be
obligated personally for any such debts, obligations or liabilities solely by
reason of being a Member or acting as a Manager of the Company. Except as
otherwise provided in this Agreement, a Member’s liability (in its capacity as
such) for Company liabilities and Losses shall be limited to the Company’s
assets; provided that a Member shall be required to return to the Company any
Distribution made to it in clear and manifest accounting or similar error. The
immediately preceding sentence shall constitute a compromise to which all
Members have consented within the meaning of the Delaware Act. Notwithstanding
anything contained herein to the contrary, the failure of the Company to observe
any formalities or requirements relating to the exercise of its powers or
management of its business and affairs under this Agreement or the Delaware Act
shall not be grounds for imposing personal liability on the Members for
liabilities of the Company.

 

6.2           Lack of Authority. No Member in its capacity as such (other than
through its Manager or as a Manager) has the authority or power to act for or on
behalf of the Company, to do any act that would be binding on the Company or to
make any expenditures on behalf of the Company. The Members hereby consent to
the exercise by the Board and the Managers of the powers conferred on them by
law and this Agreement.

 



34

 

 

6.3           No Right of Partition. No Member shall have the right to seek or
obtain partition by court decree or operation of law of any Company property, or
the right to own or use particular or individual assets of the Company.

 

6.4           Indemnification 

 

(a)            Subject to Section 4.6, the Company hereby agrees to indemnify
and hold harmless any Person (each an “Indemnified Person”) to the fullest
extent permitted under the Delaware Act, as the same now exists or may hereafter
be amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities and losses (including attorneys’ fees, judgments, fines,
excise taxes or penalties) reasonably incurred or suffered by such Person (or
one or more of such Person’s Affiliates) by reason of the fact that such Person
is or was a Member or is or was serving as a Manager, officer, principal,
member, employee or other agent of the Company or is or was serving at the
request of the Company as a Manager, director, officer, principal, member,
employee or other agent of another corporation, partnership, joint venture,
limited liability company, trust or other enterprise; provided that (unless the
Board otherwise consents) no Indemnified Person shall be indemnified for any
expenses, liabilities and losses suffered that are attributable to such
Indemnified Person’s or its Affiliates’ gross negligence, willful misconduct or
knowing violation of law or for any present or future breaches of any
representations, warranties or covenants by such Indemnified Person or its
Affiliates contained herein or in other agreements with the Company. Expenses,
including attorneys’ fees, incurred by any such Indemnified Person in defending
a proceeding shall be paid by the Company in advance of the final disposition of
such proceeding, including any appeal therefrom, upon receipt of an undertaking
by or on behalf of such Indemnified Person to repay such amount if it shall
ultimately be determined that such Indemnified Person is not entitled to be
indemnified by the Company.

 

(b)            The right to indemnification and the advancement of expenses
conferred in this Section 6.4 shall not be exclusive of any other right which
any Person may have or hereafter acquire under any statute, agreement (including
the Director Indemnification Agreements), by-law, vote of Managers or otherwise.

 

(c)            Subject to clause (g) below, the Company may maintain insurance,
at its expense, to protect any Indemnified Person against any expense, liability
or loss described in Section 6.4(a) above whether or not the Company would have
the power to indemnify such Indemnified Person against such expense, liability
or loss under the provisions of this Section 6.4.

 

(d)            Notwithstanding anything contained herein to the contrary
(including in this Section 6.4), any indemnity by the Company relating to the
matters covered in this Section 6.4 shall be provided out of and to the extent
of Company assets only and no Member (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof) shall have personal liability on
account thereof or shall be required to make additional Capital Contributions to
help satisfy such indemnity of the Company.

 



35

 

 

(e)            In the event of a Sale of the Company, the Company shall take all
action necessary to ensure that the indemnification obligations to each
Indemnified Person set forth in this Section 6.4 are assumed by the Person that
survives such transaction.

 

(f)             If this Section 6.4 or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 6.4 to the fullest extent permitted by any applicable portion of
this Section 6.4 that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

(g)            The Company shall maintain both directors and officers and errors
and omissions insurance coverage from carriers selected by the Board and with
limits and other terms acceptable to the Board.

 

(h)            The Company hereby acknowledges and agrees that the Class A
Holder Managers and the Class B Holder Managers have certain rights to
indemnification, advancement of expenses and/or insurance provided by the
Tensile Group and the Vertex Company Group, respectively, which the Class A
Holder Managers and the Tensile Group, and Class B Holder Managers and the
Vertex Company Group, intend to be secondary to the primary obligation of the
Company to indemnify the Class A Holder Managers and the Class B holder Managers
as provided herein, with the Company’s acknowledgement and agreement to the
foregoing being a material condition to the Class A Holder Managers’ and the
Class B Holder Managers’ willingness to serve on the Board. The Company hereby
agrees (i) that it is the indemnitor of first resort (i.e., its obligations to
the Class A Holder Managers and the Class B Holder Managers are primary and any
obligation of the Tensile Group or the Vertex Company Group to advance expenses
or to provide indemnification for the same expenses or liabilities incurred by
the Class A Holder Managers or the Class B Holder Managers respectively, are
secondary), (ii) that the Company shall be required to advance the full amount
of expenses incurred by any Class A Holder Manager and any Class B Holder
Manager and shall be liable for the full amount of all such expenses, judgments,
penalties, fines and amounts paid in settlement to the extent legally permitted
and as required by the terms of this Agreement (or any other agreement between
the Company and a Class A Holder Manager or a Class B Holder Manager), without
regard to any rights a Class A Holder Manager may have against the Tensile
Group, or a Class B Holder Manager may have against the Vertex Company Group,
and (iii) that the Company irrevocably waives, relinquishes and releases the
Tensile Group and the Vertex Company Group from any and all claims against
either of them, respectively, for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Tensile Group on behalf of a Class A Holder
Manager, or by the Vertex Company Group on behalf of a Class B Holder Manager,
with respect to any claim for which such Class A Holder Manager or Class B
Holder Manager, as the case may be, has sought indemnification from the Company
shall affect the foregoing, and the Tensile Group shall have a right of
contribution and/or be subrogated to the extent of any such advancement or
payment to all of the rights of recovery of such Class A Holder Manager against
the Company, and the Vertex Company Group shall have a right of contribution
and/or be subrogated to the extent of any such advancement or payment to all of
the rights of recovery of such Class B Holder Manager against the Company. The
Company agrees that both the Tensile Group and the Vertex Company Group are
express third party beneficiaries of the terms of this Section 6.4(g).

 



36

 

 

6.5           Members Right to Act. For matters that expressly require the
approval of the Members (rather than the approval of the Board on behalf of the
Members), the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:

 

(a)            Except as otherwise expressly provided by this Agreement, acts by
the Members holding a majority of the Class A Common Units and Class B Common
Units together as a single class shall be the act of the Members. Any Member
entitled to vote at a meeting of Members or to express consent or dissent to
Company action in writing without a meeting may authorize another person or
persons to act for it by proxy. For each matter upon which the Members are
entitled to vote, each Class A Unitholder shall be entitled to one vote per
Class A Common Unit held by such Class A Unitholder. Each Class B Unitholder
shall be entitled to one vote per Class B Common Unit held by such Class B
Unitholder. A telegram, telex, cablegram or similar transmission by the Member,
or a photographic, photostatic, facsimile or similar reproduction of a writing
executed by the Member shall (if stated thereon) be treated as a proxy executed
in writing for purposes of this Section 6.5(a). No proxy shall be voted or acted
upon after eleven (11) months from the date thereof, unless the proxy provides
for a longer period. A proxy shall be revocable unless the proxy form
conspicuously states that the proxy is irrevocable and that the proxy is coupled
with an interest. Should a proxy designate two (2) or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or, if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the votes
that are the subject of such proxy are to be voted with respect to such issue.

 

(b)            The actions by the Members permitted hereunder may be taken at a
meeting, called by the Board or by Members holding a majority of the Units
entitled to vote on such matters on at least twenty-four (24) hours’ prior
written notice to the other Members entitled to vote, which notice shall state
the purpose or purposes for which such meeting is being called. The actions
taken by the Members entitled to vote or consent at any meeting (as opposed to
by written consent), however called and noticed, shall be as valid as though
taken at a meeting duly held after regular call and notice if (but not until),
either before, at or after the meeting, the Members entitled to vote or consent
as to whom it was improperly held signs a written waiver of notice or a consent
to the holding of such meeting or an approval of the minutes thereof. The
actions by the Members entitled to vote or consent may be taken by vote of the
Members entitled to vote or consent at a meeting or by written consent (without
a meeting, without notice and without a vote) so long as such consent is signed
by the Members having not less than the minimum number of Units that would be
necessary hereunder to authorize or take such action at a meeting at which all
Members entitled to vote thereon were present and voted. Prompt notice of the
action so taken without a meeting shall be given to those Members entitled to
vote or consent who have not consented in writing. Any action taken pursuant to
such written consent of the Members shall have the same force and effect as if
taken by the Members at a meeting thereof.

 



37

 

 

6.6          Reserved.

 

6.7          Reserved.

 

6.8          Reserved.

 

6.9          Redemption Rights of the Class A Unitholders

 

(a)            Subject to the terms and conditions set forth in this Section
6.9, the Class A Unitholders, acting by a majority vote, may, (i) on or after
the fifth anniversary of the Effective Date or (ii) in the event of a Vertex
Triggering Event as set forth in Section 6.11, elect for the Company to redeem
(a “Redemption”) all of the Class A Units held by Class A Unitholders (the
“Electing Class A Unitholders”) by sending the Company a written notice (a
“Redemption Notice”) of such election setting forth the number of Class A Units
to be redeemed. The cash purchase price for such redeemed Class A Units shall be
the greater of (y) the fair market value of such Units (without discount for
illiquidity, minority status or otherwise) as determined by a qualified third
party agreed to in writing by a majority of the Electing Class A Unitholders and
the Class B Holder and (z) the original per-Unit price for such Class A Units
plus any unpaid Class A Preference thereon.

 

(b)            On or prior to the date of the Redemption, the Electing Class A
Unitholders shall execute and deliver to the Company documentation effectuating
the Redemption. Such documentation shall include a redemption agreement that
includes assignment powers, customary fundamental representations and warranties
in favor of the Company with respect to due authorization, due execution and
title to the Units being redeemed.

 

(c)            The Company shall pay the purchase price for the Units being
redeemed by check or wire transfer of immediately available funds.

 

(d)            If the Company fails to meet its obligations with respect to a
Redemption set forth in Section 6.9 within one hundred and eighty (180) days
after receipt of a Redemption Notice (the “Cure Period”), the Class A Yield on
any Class A Preferred Units subject to the applicable Redemption Notice that
have not been redeemed shall be increased to twenty-five percent (25%) per annum
until such time as such Class A Units are redeemed, and such increase shall
apply retroactively to the date of the applicable Redemption Notice. In
addition, the Electing Class A Unitholders may, with written notice to the
Company, and without consent of the Class B Unitholders, invoke the provisions
of Section 12.9 in connection with such process, cause the Company to initiate a
process intended to result in a Sale of the Company, which may include an
auction process using a nationally recognized investment bank, intended to
result in a Sale of the Company. In such case, the Board and all Members will
approve the Sale of the Company pursuant to the terms of this Agreement and will
fully cooperate in such sale process. 

 



38

 

 

6.10        Call Right of the Vertex Company Group

 

(a)            Subject to the terms and conditions set forth in this Section
6.10, on or after the third anniversary of the Effective Date, any member of the
Vertex Company Group may elect to purchase all, but not less than all, of the
Equity Securities held by the Class A Unitholders and the Equity Securities held
by any Transferee of a Class A Unitholder, by sending notice to the respective
holder of such Equity Securities (a “Call”). The purchase price for such Equity
Securities (the “Call Purchase Price”) shall be the greatest of (i) the amount
due per Section 4.1(a)(i) and Section 4.1(a)(ii) had the Class A Yield accrued
at thirty percent (30%) per annum on all Invested Capital made in respect of
such Equity Securities, (ii) two hundred and seventy-five percent (275%) of the
total Invested Capital with respect to such Equity Securities, and (iii) the
amount payable with respect to such Equity Securities pursuant to Section 4.1(a)
assuming a Total Equity Value equal to the greater of (A) six (6) times the
trailing twelve (12) months’ Adjusted EBITDA and (B) six (6) times the next
twelve (12) months’ projected Adjusted EBITDA for the period starting the first
day of the month immediately following the Call calculated based on the
Company’s Board-approved budget (provided that if no budget has been approved by
the Board for the full twelve (12) month period following the Call, the amount
payable pursuant this clause (B) shall be calculated by applying a six- (6-)
times multiple to the sum of (1) the projected EBITDA for each month in such
twelve (12) month period for which the Board has approved a budget and (2) the
trailing twelve (12) month average monthly Adjusted EBITDA calculated as of the
final month for which the Board has approved a budget for each month in such
twelve (12) month period for which the Board has not approved a budget), less in
the case of clauses (A) and (B) the Warrant Value. In the event that the Call
Purchase Price is calculated pursuant to clause (iii)(B) of this Section
6.10(a), the Company shall recalculate the Call Purchase Price replacing the
amount calculated pursuant to clause (iii)(B)(2) of this Section 6.10(a) with
actual Adjusted EBITDA for each month included in such calculation, and shall
pay to the Class A Unitholders and their Transferees any excess over the Call
Purchase Price previously paid by the applicable member(s) of the Vertex Company
Group within five (5) business days following the end of such period.

 

(b)            On or prior to the date of the Call, the applicable member(s) of
the Vertex Company Group executing the Call shall execute and deliver to the
Class A Unitholders documentation effecting the Call as reasonably requested by,
and in a form reasonably acceptable to, the Class A Unitholders. Such
documentation shall include a unit purchase agreement that includes assignment
powers, customary representations and warranties in favor of the Class A
Unitholders, and a general unconditional release of the Class A Unitholders.

 

(c)            The applicable member(s) of the Vertex Company Group effecting
the Call shall pay the Call Purchase Price by check or wire transfer of
immediately available funds at the closing of the Call.

 

6.11        Additional Rights of the Class A Holder. Upon the occurrence of a
Vertex Triggering Event, the Class A Holder may elect to (a) terminate the
Administrative Services Agreement and appoint new management of the Company, (b)
trigger a Redemption pursuant to Section 6.9(a) and/or (c) purchase the Class B
Common Units from the Class B Unitholders at the fair market value of such Units
(without discount for illiquidity, minority status or otherwise) as determined
by a qualified third party agreed to in writing by a majority of the Class A
Unitholders and a the Class B Holder, in which case the Class A Unitholders and
the Class B Unitholders shall execute a customary unit purchase agreement that
includes assignment powers and customary representations and warranties
regarding the Units sold and the operations of the Company in favor of the Class
B Unitholders.

 



39

 

 

6.12        Protective Provisions. The Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, including through the
delegation of any authority pursuant to Section 5.6, take any of the following
actions (the “Member Approval Matters”), in each case, without the prior written
approval of the holders of a majority of the Class A Common Units and the Class
B Holder:

 

(a)            enter into, amend, modify, supplement or terminate any Related
Party Transaction;

 

(b)            create, issue, redeem or repurchase any Equity Securities
(including in connection with an IPO), other than in connection with (i) the
Class A Unitholders’ rights to Redemption set forth in Section 6.9, (ii) the
Vertex Company Group’s Call right set forth in Section 6.10, or (iii) as
otherwise expressly contemplated hereby;

 

(c)            declare or pay dividends or Distributions of any kind pursuant to
Section 4.1(b) other than any Distribution made in connection with a liquidation
described in Section 12.2, a Sale of the Company, a Redemption or a Cash Sweep
Trigger Event;

 

(d)            (i) incur or assume (including by way of acquisition) any
indebtedness (including capital leases) in a transaction or series of related
transactions, (ii) guarantee, endorse or otherwise as an accommodation become
responsible for the material obligations of another Person, or (iii) enter into
or consummate any transactions or series of related transactions involving the
issuance by the Company or any of its Subsidiaries of any debt securities,
including rights to acquire debt securities;

 

(e)            enter into any transaction or series of related transactions that
would result in a transfer of Equity Securities representing over 50% of the
Company’s Equity Securities or voting power of the Company (including any Sale
of the Company), other than pursuant to Section 6.9, Section 6.11, Section 9.1
or Section 9.2(b);

 

(f)             sell, transfer or otherwise dispose of, or grant any encumbrance
over, all or substantially all of the assets of the Company, taken as a whole,
or consummate a merger, amalgamation, stock purchase, asset purchase,
reorganization, consolidation, share exchange or entry into a business
combination by the Company or any of its Subsidiaries with another person or
entity (other than any such transaction solely by and among the Company and/or
any of its wholly-owned Subsidiaries);

 

(g)            acquire any equity securities or any other instrument convertible
into equity securities of any other Person (other than wholly-owned
Subsidiaries) or enter into any joint venture or similar agreement with any
Person;

 

(h)            (i) create, reclassify or issue (including by merger or
otherwise) any Equity Securities or any equity securities of any Subsidiary or
(ii) authorize any such creation, reclassification or issuance of any Equity
Securities or equity securities of the Company, other than any creation,
reclassification and/or issuances of equity securities of any wholly owned
Subsidiary of the Company that are issued solely to the Company or its
wholly-owned Subsidiaries;

 



40

 

 

(i)             (i) consummate an IPO or (ii) list any Equity Securities on any
securities exchange or substantially equivalent market, including any private
Rule 144A market;

 

(j)             amend, modify, supplement or terminate the Administrative
Services Agreement except as set forth in the Administrative Services Agreement
or as otherwise permitted pursuant to the Class A Unitholders’ rights upon a
Vertex Triggering Event set forth in Section 6.11;

 

(k)            amend, modify, supplement or terminate any of the Company’s
governing documents or the governing documents of any of its Subsidiaries;

 

(l)             hire, appoint, terminate, demote, make any change in terms of
employment of (including a material change of compensation or responsibilities)
or grant any incentive equity or any incentive-equity-like compensation to any
senior employee (including those relevant to the Company through the
Administrative Services Agreement), except as set forth in the Administrative
Services Agreement or otherwise permitted pursuant to the Class A Unitholders’
rights upon a Vertex Triggering Event set forth in Section 6.11;

 

(m)           change the size or composition of the Board or its committees (or
similar governing bodies of any Subsidiary) other than as expressly provided in
Section 5.1;

 

(n)            approve the annual budget (including any capital expenditures),
any strategic operating or business plan and any related business policies of
the Company or its Subsidiaries or make any material amendment or change
thereto, including by way of example and not limitation, the Company’s
accounting policies and procedures;

 

(o)            enter into or develop any material new line of business or amend,
cease or terminate any existing (at the applicable time) material line of
business; or

 

(p)            take any actions that would impact the tax treatment or
jurisdiction of the Company.

 

Article VII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

7.1          Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to Section 7.3 or pursuant
to applicable laws. All matters concerning (a) the determination of the relative
amount of allocations and distributions among the Members pursuant to Articles
III and IV and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Board, whose determination shall be final
and conclusive as to all of the Members absent manifest clerical error.

 

7.2          Fiscal Year. The Fiscal Year of the Company shall end on December
31st of each year or such other annual accounting period as may be established
by the Board.

 



41

 

 

7.3          Reports.

 

(a)           The Company shall use its reasonable efforts to deliver or cause
to be delivered to each Class A Unitholder (provided that such Class A
Unitholder together with its Affiliates holds five percent (5%) or more of the
Class A Common Units and/or five percent (5%) or more of the Class A Preferred
Units (excluding any Management Incentive Units in such calculation)) and each
Class B Unitholder (provided that such Class B Unitholder together with its
Affiliates holds five percent (5%) or more of the Class B Common Units
(excluding any Management Incentive Units in such calculation)) the following:

 

(i)              within one hundred (100) days after the end of each Fiscal
Year, (a) statements of income and cash flows of the Company for such Fiscal
Year, and a balance sheet of the Company as of the end of such Fiscal Year, all
prepared in accordance with GAAP and audited by an independent accounting firm
approved by the Class A Unitholders and a copy of such firm’s annual management
letter regarding internal controls and other matters to the Board and (b) a
statement of changes in such Person’s equity and Capital Account balance for
such Fiscal Year; and

 

(ii)             within twenty (20) days after the end of each calendar month, a
monthly report, containing the Company’s monthly unaudited statements of income
and cash flows for such month, a balance sheet of the Company as of the end of
such month and accompanying management discussion and analysis.

 

(b)           The Company shall deliver or cause to be delivered (and shall use
reasonable efforts to do so within ninety (90) days after the end of each Fiscal
Year) to each Person who was a Member at any time during such Fiscal Year all
information necessary for the preparation of such Person’s United States federal
and state income tax returns. Except as set forth in the immediately preceding
sentence or any separate written agreement between the Company and any Member,
no Member (other than the Class A Holder and the Class B Unitholders) shall have
the right to any other information from the Company, except as may be required
pursuant to the Delaware Act.

 

7.4           Transmission of Communications. Each Person that owns or controls
Units on behalf of, or for the benefit of, another Person or Persons shall be
responsible for conveying any report, notice or other communication received
from the Board to such other Person or Persons.

 

Article VIII

TAX MATTERS

 

8.1          Preparation of Tax Returns. The Company shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. Each Member will, upon request, supply to the Company all pertinent
information in its possession relating to the operations of the Company
necessary to enable the Company’s tax returns to be prepared and filed.

 

8.2          Tax Elections. The Taxable Year shall be the Fiscal Year set forth
in Section 7.2, unless the Board shall determine otherwise in its sole
discretion and in compliance with applicable laws. The Board shall, in its sole
discretion, determine whether to make or revoke any available election pursuant
to the Code (including, without limitation, any election pursuant to Treasury
Regulation Section 301.7701-3); provided that the Company shall make an election
under Section 754 of the Code that is effective for the Taxable Year ending on
the date hereof. Each Member will upon request supply any information necessary
to give proper effect to such election.

 



42

 

 

8.3          Tax Controversies. The Class A Holder is hereby designated the “tax
matters partner” within the meaning of Section 6231(a)(7) of the Code prior to
its amendment by the Revised Partnership Audit Procedures and shall be the
“partnership representative” of the Company for any taxable period subject to
the provisions of Section 6223 of the Code, as amended by the Revised
Partnership Audit Procedures (in each such capacity, the “Tax Matters
Representative”), and is authorized and required to represent the Company (at
the Company’s expense) in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services reasonably
incurred in connection therewith. Each Member agrees to cooperate with the
Company and to do or refrain from doing any or all things reasonably requested
by the Company with respect to the conduct of such proceedings. The Tax Matters
Representative shall keep the Board fully informed of the progress of any
examinations, audits or other proceedings, it being agreed that no holder of
Units (other than the Class A Holder, in its capacity as Tax Matters
Representative) shall have any right to participate in any such examinations,
audits or other proceedings. Notwithstanding the foregoing, the Tax Matters
Representative shall not settle or otherwise compromise any issue in any such
examination, audit or other proceeding without first obtaining approval of the
Board.

 

Article IX

RESTRICTIONS ON TRANSFER OF UNITS; CERTAIN TRANSFERS

 

9.1          Transfers by Members. No Member may sell, transfer, assign, pledge,
encumber or otherwise directly or indirectly dispose of (any of the foregoing, a
“Transfer”) any interest in any Units, including to the Company or any of its
Subsidiaries, without the prior written consent of a majority of the Class A
Holders and a majority of the Class B Holders, except Transfers pursuant to and
in accordance with (a) Section 6.9, (b) Section 6.11, or (c) Section 9.2(c).

 

9.2          Certain Transfers of Units.

 

(a)            Right of First Refusal.

 

(i)                              Subject to the restrictions on Transfer set
forth in Section 9.1, in the event a Class B Unitholder is permitted and desires
to sell all, but not less than all, of the Class B Common Units then held
thereby, such Class B Unitholder shall, at least 30 calendar days prior to
engaging in any process or discussions with any potential acquirers thereof,
notify the Board and Class A Unitholders in writing thereof and provide the
Class A Unitholders the opportunity to purchase such Class B Common Units at a
price and on other terms and conditions mutually agreeable to such Class A
Unitholders, such Class B Unitholders and the Board. The number of Class B
Common Units purchased by each Class A Unitholder that elects to participate in
such sale shall be equal to the product of (i) the number of Class B Common
Units subject to such sale and (ii) the quotient of (A) the number of Class A
Units held by such Class A Unitholder and (B) the total number of Class A Units
held by all of the Class A Unitholders electing purchase Class B Common Units in
such sale.

 



43

 

 

(ii)                             In the event that (A) the Class A Unitholders
decline to purchase any of such Class B Unitholder’s Class B Common Units or (B)
such Class B Unitholder and the Class A Unitholders are unable to agree upon
price or other terms and conditions of such purchase, such Class B Unitholder
may, in accordance with the procedures and subject to the conditions provided by
the Board to such Class B Unitholder in respect thereof, discuss with Qualified
Purchasers the sale of such Class B Unitholder’s Class B Common Units; provided
that prior to consummating any sale of Class B Common Units, such Class B
Unitholder shall provide the Board with a summary of the key terms and
conditions upon which a Qualified Purchaser has irrevocably agreed, subject to
this Section 9.2(a)(ii), to purchase all of such Class B Unitholder’s Class B
Common Units. The Class A Unitholders may elect to purchase such Class B
Unitholder’s Class B Common Units at such price and on and subject to such other
terms and conditions. The number of Class B Common Units purchased by each Class
A Unitholder that elects to participate in such sale shall be equal to the
product of (i) the number of Class B Common Units subject to such sale and (ii)
the quotient of (A) the number of Class A Units held by such Class A Unitholder
and (B) the total number of Class A Units held by all of the Class A Unitholders
electing purchase Class B Common Units in such sale. If, and only if, the Class
A Unitholders decline to purchase any of such Class B Unitholder’s Class B
Common Units, then such Class B Unitholder may sell all, but not less than all,
of such Class B Unitholder’s remaining Class B Common Units to such Qualified
Purchaser, subject to the other terms and conditions set forth in this
Agreement, provided that the provisions of Section 9.2(b) shall apply to such
selling Class B Unitholder mutatis mutandis as if such Class B Unitholder were a
Class A Unitholder.

 

(b)            Participation Rights.

 

(i)                              At least twenty (20) days prior to any Transfer
by any Class A Unitholder (a “Transferring Unitholder”) of any of such
Transferring Unitholder’s Class A Common Units for value (other than pursuant to
Section 9.2(c)), the Transferring Unitholder will deliver written notice (the
“Sale Notice”) to the Company and to the other holders of Units (the “Potential
Participating Unitholders”), specifying in reasonable detail the identity of the
Proposed Purchaser and the terms and conditions of the Transfer. Each Potential
Participating Unitholder may elect to participate in the contemplated Transfer
by delivering written notice (a “Tag-Along Notice”) to the Transferring
Unitholder within fifteen (15) days after delivery of the Sale Notice. If no
Tag-Along Notice is delivered to the Transferring Unitholder within such fifteen
(15) day period, none of the Potential Participating Unitholders shall have the
right to participate in the Transfer, and the Transferring Unitholder shall have
the right for a six (6) month period to transfer to the Proposed Purchaser up to
the number of Units stated in the Sale Notice, on terms and conditions no more
favorable to the Transferring Unitholder than those stated in the Sale Notice.
If any of the Potential Participating Unitholders has validly elected to
participate in such Transfer (such Potential Participating Unitholders, the
“Participating Unitholders”), each of the Transferring Unitholder and such
Participating Unitholders will be entitled to sell in the contemplated Transfer,
on the same economic terms (with the price paid for different classes of Units
reflecting their respective proportionate share of the Total Equity Value), a
number of Primary Common Units equal to the product of (A) the quotient
determined by dividing the number of Primary Common Units owned by such person
by the aggregate number of Primary Common Units owned by all Unitholders
participating in such sale, and (B) the number of Primary Common Units to be
sold in the contemplated Transfer.

 



44

 

 

(ii)                             Any of the Participating Unitholders may elect
to sell in any Transfer contemplated under this Section 9.2 a lesser number of
Units than such Participating Unitholder is entitled to sell hereunder, in which
case the Transferring Unitholder shall have the right to sell an additional
number of Units in such Transfer equal to the number that such Participating
Unitholder has elected not to sell. The Transferring Unitholder will use
commercially reasonable efforts to obtain the agreement of the Proposed
Purchaser(s) to the participation of the Participating Unitholders in any
contemplated Transfer, and the Transferring Unitholder will not transfer any of
its Units to the Proposed Purchaser(s) unless (A) simultaneously with such
Transfer, the Proposed Purchaser(s) purchase from the Participating Unitholders
the Units which such Participating Unitholders are entitled to sell to such
Proposed Purchaser(s) pursuant to Section 9.2(b)(i) above or (B) simultaneously
with such Transfer, the Transferring Unitholder purchases (on the same terms and
conditions specified in Section 9.2(b)(i) above) the number of Units from the
Participating Unitholders which the Participating Unitholders would have been
entitled to sell pursuant to Section 9.2(b)(i) above.

 

(iii)                            The Transferring Unitholder and the
Participating Unitholders shall bear the out-of-pocket costs of any Transfer
pursuant to this Section 9.2(b) which are borne by the Transferring Unitholder,
to the extent such costs are incurred for the benefit of all Persons
participating in the Transfer and are not otherwise paid by the Company or the
Proposed Purchaser, on a pro rata basis and in a manner giving effect to the
relative rights and preferences of the Units being transferred. Costs incurred
by the Participating Unitholders participating in the Transfer on their own
behalf will not be considered costs of the Transfer hereunder.

 

(iv)                            Each Participating Unitholder agrees to execute
and deliver any documentation reasonably required to consummate any such
Transfer; provided that (A) no Participating Unitholder shall be required to
make any representations or warranties in connection with such Transfer other
than representations and warranties as to (1) such Participating Unitholder’s
ownership of his or its Units to be Transferred free and clear of all liens,
claims and encumbrances, other than those arising hereunder, (2) such
Participating Unitholder’s power and authority to effect such Transfer, (3) the
valid, binding and enforceable nature of the agreements entered into by such
Participating Unitholder in order to effect such Transfer, (4) the absence of
any legal or contractual impediments to the Transfer of such Participating
Unitholder’s Units, and (5) any other representations or warranties being made
by the Transferring Unitholder solely with respect to itself in its capacity as
an equityholder of the Company, but not including any representations or
warranties regarding the business or prospects of the Company and/or its
Subsidiaries, and (B) the indemnity obligations of each Participating Unitholder
arising under the definitive documentation for such Transfer shall be several,
and shall relate solely to (1) the representations and warranties described
above and (2) the representations and warranties made by or relating to the
Company in connection with such Transfer, but shall be limited, in the case of
clause (B)(1), to such Participating Unitholder’s pro rata portion of the
aggregate consideration paid to the Transferring Unitholder and all of the
Participating Unitholders in such Transfer and, in the case of clause (B)(2), to
the lesser of (i) such Participating Unitholder’s pro rata portion of the
indemnification obligation and (ii) such Participating Unitholder’s pro rata
portion of the aggregate consideration actually received by the Transferring
Unitholder and all of the Participating Unitholders in such Transfer.
Notwithstanding the foregoing, if a Member electing to participate does not
agree to execute and deliver or does not execute and deliver any documentation
required by this Section 9.2(b) or otherwise requested by the Transferring
Unitholder or the Proposed Purchaser in connection with the Transfer, such
Member shall not be entitled to participate in the proposed Transfer.

 



45

 

 

(c)            Permitted Transfers. The restrictions contained in Section 9.2(a)
shall not apply to a Transfer pursuant to (i) a Public Sale, (ii) an Approved
Sale, (iii) Section 6.9, (iv) Section 6.11 or (v) a Class A Holder Exempt
Transfer, provided that all restrictions contained in this Agreement will
continue to apply to the Units after any such Transfer pursuant to clause (v)
above and the transferees of such Units pursuant to such clause shall agree in
writing to be bound by the provisions of this Agreement without which written
agreement any such Transfer shall be invalid and void. If the consummation of a
Transfer pursuant to this Section 9.2 would cause an Approved Sale to occur, the
provisions of Section 12.9(a) shall control such Transfer. Upon the Transfer of
Units pursuant to clause (ii) of this Section 9.2(c), the transferor will
deliver a written notice to the Company and the other parties to this Agreement,
which notice will disclose in reasonable detail the identity of such transferee.
Notwithstanding anything in this Agreement to the contrary, in connection with
any Transfer permitted pursuant to this Section 9.2(c), the Class A Holder shall
have the right to Transfer a proportionate number of shares of the Class A
Holder (the “Blocker Shares”) (based on the proportion of its directly or
indirectly owned Units being sold), rather than the Units owned by the Class A
Holder, on terms and conditions no less favorable to the Class B Holder than the
terms and conditions of such transaction with respect to the Transfer of Units,
including the right to sell the Blocker Shares to the purchaser in such Transfer
for a price equal to the amount that the Class A Holder would have otherwise
received in such Transfer if the Class A Holder had sold its Units.

 

9.3          Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available. Each certificate evidencing Units and each certificate issued in
exchange for or upon the Transfer of any Units (if such securities remain Units
as defined herein after such Transfer) shall be stamped or otherwise imprinted
with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [·],
2019, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE LIMITED LIABILITY COMPANY
AGREEMENT, AS MAY BE AMENDED AND MODIFIED FROM TIME TO TIME, AND THE COMPANY
RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY TRANSFER. A COPY OF SUCH
CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST AND WITHOUT CHARGE.”

 



46

 

 

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

 

9.4          Transfer. Prior to Transferring any Units (other than pursuant to
an Approved Sale pursuant to Section 12.9(a), a Public Sale or an IPO), the
Transferring holder of Units shall cause the prospective transferee to be bound
by this Agreement and any other agreements executed by holders of Units relating
to such Units in the aggregate (collectively the “Other Agreements”) and to
execute and deliver to the Company and the other holders of Units counterparts
of this Agreement and the applicable Other Agreements. Any Transfer or attempted
Transfer of any Units in violation of any provision of this Agreement shall be
invalid and void, and the Company shall not record such Transfer on its books or
treat any purported transferee of such Units as the owner of such securities for
any purpose.

 

9.5          Assignee’s Rights.

 

(a)            A Transfer of any Unit in a manner in accordance with this
Agreement shall be effective as of the date of assignment and compliance with
the conditions to such Transfer and such Transfer shall be shown on the books
and records of the Company. Profits, Losses and other Company items shall be
allocated between the transferor and the Assignee according to Code Section 706.
Distributions made before the effective date of such Transfer shall be paid to
the transferor, and Distributions made after such date shall be paid to the
Assignee.

 

(b)            Unless and until an Assignee becomes a Member pursuant to Article
X, the Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided that, without relieving the
transferring Member from any such limitations or obligations as more fully
described in Section 9.6, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of the Assignee’s Company Interest (including the obligation to make Capital
Contributions on account of such Company Interest).

 

9.6          Assignor’s Rights and Obligations. Any Member who shall Transfer
any Unit in a manner in accordance with this Agreement shall cease to be a
Member with respect to such Units or other interest and shall no longer have any
rights or privileges, or, except as set forth in this Section 9.6, duties,
liabilities or obligations, of a Member with respect to such Units or other
interest (it being understood, however, that the applicable provisions of
Sections 5.8, 6.1 and 6.4 shall continue to inure to such Person’s benefit),
except that unless and until the Assignee (if not already a Member) is admitted
as a substituted Member in accordance with the provisions of Article X (the
“Admission Date”), (a) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Units or other
interest, including, without limitation, the obligation (together with its
Assignee pursuant to Section 9.5(b)) to make and return Capital Contributions on
account of such Units or other interest pursuant to the terms of this Agreement
and (b) the Board may, in its sole discretion, reinstate all or any portion of
the rights and privileges of such Member with respect to such Units or other
interest for any period of time prior to the Admission Date. Nothing contained
herein shall relieve any Member who Transfers any Units or other interest in the
Company from any liability of such Member to the Company with respect to such
Company Interest that may exist on the Admission Date or that is otherwise
specified in the Delaware Act and incorporated into this Agreement or for any
liability to the Company or any other Person for any materially false statement
made by such Member (in its capacity as such) or for any present or future
breaches of any representations, warranties or covenants by such Member (in its
capacity as such) contained herein or in other agreements with the Company.

 



47

 

 

Article X

ADMISSION OF MEMBERS

 

10.1         Substituted Members. Subject to the provisions of Article XI
hereof, in connection with the permitted Transfer of a Company Interest of a
Member, the transferee shall become a Substituted Member on the effective date
of such Transfer, which effective date shall not be earlier than the date of
compliance with the conditions to such Transfer, and such admission shall be
shown on the books and records of the Company.

 

10.2         Additional Members. Subject to the provisions of Article XI hereof,
a Person may be admitted to the Company as an Additional Member only upon
furnishing to the Board (a) counterparts of this Agreement and the applicable
Other Agreements and (b) such other documents or instruments as may be necessary
or appropriate to effect such Person’s admission as a Member (including entering
into such documents as the Board may deem appropriate in its discretion). Such
admission shall become effective on the date on which the Board determines in
its sole discretion that such conditions have been satisfied and when any such
admission is shown on the books and records of the Company.

 

Article XI

WITHDRAWAL AND RESIGNATION OF MEMBERS

 

11.1         Withdrawal and Resignation of Members. No Member shall have the
power or right to withdraw or otherwise resign as a Member from the Company
prior to the dissolution and winding up of the Company pursuant to Article XII
without the prior written consent of the Board, except as otherwise expressly
permitted by this Agreement. Any Member, however, that attempts to withdraw or
otherwise resign as a Member from the Company without the prior written consent
of the Board upon or following the dissolution and winding up of the Company
pursuant to Article XII but prior to such Member receiving the full amount of
Distributions from the Company to which such Member is entitled pursuant to
Article XII shall be liable to the Company for all damages (including all lost
profits and special, indirect and consequential damages) directly or indirectly
caused by the withdrawal or resignation of such Member, and such Member shall be
entitled to receive the Fair Market Value of such Member’s equity interest in
the Company as of the date of its resignation (or, if less, the amount that such
Member would have received on account of such equity interest had such Member
not resigned or otherwise withdrew from the Company), as conclusively determined
by the Board, on the date which is six (6) months (or such earlier date
determined by the Board) following the completion of the distribution of Company
assets as provided in Article XII to all other Members. Upon a transfer of all
of a Member’s Units in a Transfer permitted by this Agreement, subject to the
provisions of Section 9.6, such Member shall cease to be a Member.

 



48

 

 

Article XII

DISSOLUTION AND LIQUIDATION

 

12.1        Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, upon:

 

(a)            the vote of the members of the Board holding at least a majority
of the votes of all members of the Board; or

 

(b)            the entry of a decree of judicial dissolution of the Company
under Section 35-5 of the Delaware Act or an administrative dissolution under
Section 18-802 of the Delaware Act.

 

Except as otherwise set forth in this Article XII, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

 

12.2        Liquidation and Termination. On dissolution of the Company, the
Board shall act as liquidator or may appoint one or more Persons as liquidator.
The liquidators shall proceed diligently to wind up the affairs of the Company
and make final distributions as provided herein and in the Delaware Act. The
costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Board. The steps to be accomplished
by the liquidators are as follows:

 

(a)            as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of independent certified public accountants of the Company’s
assets, liabilities and operations through the last day of the calendar month in
which the dissolution occurs or the final liquidation is completed, as
applicable;

 

(b)            the liquidators shall cause the notice described in the Delaware
Act to be mailed to each known creditor of and claimant against the Company in
the manner described thereunder;

 

(c)            the liquidators shall pay, satisfy or discharge from Company
funds all of the debts, liabilities and obligations of the Company (including,
without limitation, all expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge thereof (including, without
limitation, the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidators may reasonably determine); and

 



49

 

 

(d)            all remaining assets of the Company shall be distributed to the
Members in accordance with Section 4.1(a) by the end of the Taxable Year of the
Company during which the last day of the plan of liquidation of the Company
occurs (or, if later, by ninety (90) days after the date of the liquidation).

 

The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 12.2 and Section 12.3 constitutes a complete return
to the Members of their Capital Contributions and a complete distribution to the
Members of their Company Interests and all of the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Delaware Act. To the extent that a Member returns funds to the Company,
it has no claim against any other Member for those funds. If any Member’s
Capital Account is not equal to the amount to be distributed to such Member
pursuant to Section 12.2(d), Profits and Losses for the Fiscal Year in which the
Company is dissolved shall be allocated among the Members in such a manner as to
cause, to the extent possible, each Member’s Capital Account to be equal to the
amount to be distributed to such Member pursuant to Section 12.2(d).

 

12.3        Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 12.2, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would result in a
materially adverse economic effect (or would otherwise not be beneficial) to the
Members, the liquidators may, in their sole discretion, defer for a reasonable
time the liquidation of any assets except those necessary to satisfy Company
liabilities (other than loans to the Company by Members) and reserves. Subject
to the order of priorities set forth in Section 12.2, the liquidators may, in
their sole discretion, distribute to the Members, in lieu of cash, either (a)
all or any portion of such remaining Company assets in-kind in accordance with
the provisions of Section 12.2(d), (b) as tenants in common and in accordance
with the provisions of Section 12.2(d), undivided interests in all or any
portion of such Company assets or (c) a combination of the foregoing. Any such
distributions in kind shall be subject to (x) such conditions relating to the
disposition and management of such assets as the liquidators deem reasonable and
equitable and (y) the terms and conditions of any agreements governing such
assets (or the operation thereof or the holders thereof) at such time. Any
Company assets distributed in kind will first be written up or down to their
Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Sections 4.2 and 4.3. The liquidators shall
determine the Fair Market Value of any property distributed in accordance with
the valuation procedures set forth in Article XIII.

 

12.4        Cancellation of Certificate. On completion of the distribution of
Company assets as provided herein, the Company is terminated (and the Company
shall not be terminated prior to such time), and the Board (or such other Person
or Persons as the Delaware Act may require or permit) shall file a certificate
of cancellation with the Secretary of State of Delaware, cancel any other
filings made pursuant to this Agreement that are or should be canceled and take
such other actions as may be necessary to terminate the Company. The Company
shall be deemed to continue in existence for all purposes of this Agreement
until it is terminated pursuant to this Section 12.4.

 

12.5        Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 12.2 and 12.3 in order to
minimize any losses otherwise attendant upon such winding up.

 



50

 

 

12.6        Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from Company
assets).

 

12.7        Public Offering.

 

(a)            If at any time an IPO of any of the Equity Securities of the
Company to be registered under the Securities Act is approved by the Board and
pursuant to Section 6.12(i), the Members and the Company will take all necessary
or desirable actions in connection with the consummation of such registered
offering; provided that no Member will be required to incur any expense in
connection with such registered offering or any reorganization of the Company
related thereto (unless such expenses are reimbursed by the Company or such
Member is selling Equity Securities in such registered offering). It is the
intent of the Members that immediately prior to the initial registered offering
of Equity Securities of the Company, regardless of whether pursuant to the
immediately preceding sentence and regardless of whether pursuant to a sale by
the Company or by any Member, (i) a Delaware corporation will be incorporated
(the “Entity”), (ii) the Equity Securities of the Company will be recapitalized
or reorganized (whether by merger, exchange, contribution, a combination of the
foregoing or otherwise) at the Board’s election into (A) a single class of
common stock of the Entity or (B) classes of capital stock of the Entity which
have the same relative rights and preferences as such Equity Securities and
(iii) each Member hereby agrees that it will consent to and vote for a
recapitalization, reorganization or exchange of the existing Equity Securities
of the Company into capital stock of the Entity that the Board finds acceptable
in its discretion (consistent with the requirements of clause (ii) above) and
will take all necessary or desirable actions in connection with the consummation
of the recapitalization, reorganization or exchange. Without limiting the
generality of the foregoing, each Member hereby waives any and all dissenter’s
rights, appraisal rights or similar rights in connection with such
recapitalization, reorganization or exchange. The securities to be so held by
the Members will be allocated among the Members (or additional securities will
be issued to one or more Members) so that, immediately after such
recapitalization, reorganization or exchange, each Member holds securities
having an aggregate value equal to the amount which such Members would have
received if, immediately prior to such recapitalization, reorganization or
exchange, the Company had distributed to its Members an aggregate amount equal
to the aggregate value of the securities which are to be held by all Members
immediately after such recapitalization, reorganization or exchange in a
complete liquidation immediately prior to such recapitalization, reorganization
or exchange, with each share of such securities, if any, offered to the public
as part of such offering having a “value” for such purposes equal to the price
per share of sales to the public as part of such offering.

 

(b)            If at any time the conversion of the Company into a corporation
is approved by the Board and pursuant to Section 6.12(e) (whether by way of a
statutory conversion, merger, consolidation or any other form of
reorganization), in connection with any such conversion the Company (or its
successor corporation) will enter into a registration rights agreement with the
Class A Holder, the Class B Holder and any other Members that the Board shall
determine, containing customary terms and conditions which shall include,
without limitation, customary long-form and short-form demand and piggyback
registration rights for the Class A Holder and customary piggyback registration
rights for the Class B Holder. The Company (or its successor corporation) shall
pay all costs and expenses arising from or related to any such registrations.

 



51

 

 

(c)            If the Class A Holder and/or any of its Affiliates sell any of
their Equity Securities in any IPO, then each of the Class B Unitholders shall
have the right to participate and sell in such IPO (subject to underwriter
restrictions), on the same economic terms, the percentage of their Equity
Securities received in the reorganization described in Section 12.7(a) equal to
the percentage of Equity Securities sold by the Class A Holder and its
Affiliates received in the reorganization described in Section 12.7(a). By way
of example only, if the Class A Holder and its Affiliates sell ten percent (10%)
of the Equity Securities received pursuant to Section 12.7(a) in an IPO, then
each Class B Unitholder shall be entitled to sell ten percent (10%) of the
Equity Securities it receives pursuant to Section 12.7(a) in such IPO.

 

12.8        Preemptive Rights.

 

(a)            Subject to the provisions of Section 12.8(b) below, if the
Company proposes to issue and sell any of its Equity Securities (other than
issuances of (i) Equity Securities issued by the Company or any of its
Subsidiaries to the target of an acquisition, its Affiliates or equityholders in
connection with the acquisition of Equity Securities or assets constituting a
line of business of another Person that is not an Affiliate of the Company or
any Member or (ii) any Equity Securities issued by the Company to any of the
Company’s or any Subsidiary’s lenders as part of a financial restructuring
transaction, provided that none of such lenders are an Affiliate of any Member)
the Company will offer to sell to the Class A Holder and the Class B Unitholders
(or their respective designees, subject to the last sentence of this Section
12.8(a)) (each, a “Preemptive Holder” and collectively, the “Preemptive
Holders”) a portion of the number or amount of such securities proposed to be
sold in any such transaction or series of related transactions equal to the
product of the percentage such Preemptive Holder holds of all Primary Common
Units then outstanding, multiplied by the number of securities proposed to be
issued and sold by the Company in any such transaction or series of related
transactions, all on the same economic terms (including, without limitation,
price and liquidation preferences) and otherwise on substantially the same terms
and conditions (taking into account and in a manner consistent with the relative
size of the investment by each of the other Unitholders) as the securities that
are being offered in such transaction or series of transactions; provided that
if the offeree in such transaction or series of transactions is required also to
purchase other equity or debt securities of the Company, any Preemptive Holder
exercising its rights pursuant to this Section 12.8 shall also be required to
purchase the same strip of securities (on the same economic terms and
conditions) that such offeree is required to purchase.

 

(b)            Notwithstanding the foregoing, the provisions of this Section
12.8 shall not be applicable to the issuance of securities (i) upon the
conversion of Equity Securities of one class into Equity Securities of another
class, (ii) upon the conversion of any duly authorized convertible debt or
debentures into Equity Securities, (iii) upon a Unit split or other subdivision
or combination of the outstanding Equity Securities, or (iv) in any transaction
in respect of a security that is offered to all Members on a pro rata basis.

 



52

 

 

(c)            In connection with the issuance or sale of any Equity Securities
to which the preemptive rights described in this Section 12.8 apply, the Company
will cause to be given to each Preemptive Holder a written notice setting forth
in reasonable detail the terms and conditions upon which it may purchase such
securities pursuant to its rights contained in Section 12.8(a) (the “Preemptive
Notice”). After receiving a Preemptive Notice, if such Preemptive Holder wishes
to exercise the preemptive rights granted by this Section 12.8 such Preemptive
Holder must give notice to the Company in writing, within ten (10) Business Days
after the date that such Preemptive Notice is given, that such Preemptive Holder
irrevocably agrees to purchase the shares or other securities offered pursuant
to this Section 12.8 on the date of sale to such offeree (the “Preemptive
Reply”). If a Preemptive Reply is not delivered in accordance with this Section
12.8, securities offered to such Preemptive Holder in accordance herewith may
thereafter, for a period not exceeding one-hundred-twenty (120) days following
the expiration of such ten (10) Business Day period, be issued, sold or
subjected to rights or options to any purchaser at a price not less than the
price at which they were offered to such Preemptive Holder and on other terms
and conditions no more favorable in the aggregate to the purchasers thereof than
those offered to such Preemptive Holder. Any such securities not so issued, sold
or subjected to rights or options to any purchaser during such
one-hundred-twenty (120) day period will thereafter again be subject to the
preemptive rights provided for in this Section 12.8. Notwithstanding anything to
the contrary in this Section 12.8, in the event that the Board determines that
the Company needs the proceeds of all or a portion of any investment sooner than
the process set forth herein would allow, then the Class A Holder shall have the
right to purchase the entire amount of such securities immediately and
thereafter either offer an equivalent portion of such securities as that
otherwise provided herein to each Preemptive Holder or request the Company
promptly to offer additional securities (in the equivalent amounts otherwise
provided herein) to each Preemptive Holder.

 

12.9        Approved Sale.

 

(a)            If the Class A Unitholders and the Class B Holder, pursuant to
Section 6.12(e), or the Class A Unitholders, pursuant to Section 6.9 (the
“Approving Unitholders”) approve a sale of all or substantially all of the
Company’s assets determined on a consolidated basis or a sale of all of the
Company’s outstanding Units to any prospective transferee or group of
prospective transferees (whether by merger, exchange, contribution,
recapitalization, consolidation, reorganization, combination or otherwise)
(collectively an “Approved Sale”), the Company shall deliver written notice to
the Unitholders, setting forth in reasonable detail the terms and conditions of
the Approved Sale (including, to the extent then determined, the consideration
to be paid with respect to each class of Units eligible to participate in such
Approved Sale). Each Unitholder will be deemed to have consented to and agrees
to raise no objections against (and to confirm such consent in writing to) such
Approved Sale. If the Approved Sale is structured as (i) a merger, consolidation
or other transaction for which dissenter’s rights, appraisal rights or similar
rights are available under applicable law, each Unitholder will waive any and
all dissenter’s rights, appraisal rights or similar rights in connection with
such transaction or (ii) a sale of Units (including by recapitalization,
consolidation, reorganization, combination or otherwise), each Unitholder will
agree to sell all of its Units and rights to acquire Units on the terms and
conditions approved by the Approving Unitholders and to sign any definitive
written sale agreement that is signed by the Approving Unitholders with respect
to such sale, so long as such terms and conditions are not contrary to the
provisions of this Section 12.9. Each Unitholder shall be obligated to join in
writing on a pro rata basis (based upon the consideration paid in respect of
such Unitholder’s Units in such Approved Sale in relation to the aggregate
consideration paid in respect of all Units in such Approved Sale) in any
indemnification, escrow, holdback or other obligations that the Company or the
Approving Unitholders agrees to provide in connection with the Approved Sale
(other than any such non-escrow obligations that relate solely to a particular
Unitholder, such as indemnification with respect to representations and
warranties given by a Unitholder regarding such Unitholder’s title to and
ownership of Units, in respect of which only such Unitholder shall be liable).
In addition, each such Unitholder shall agree in writing to the same individual
covenants applicable to all Unitholders in their capacity as such (which, for
the avoidance of doubt, shall not include any non-competition or
non-solicitation covenants). Each such Unitholder will take all reasonably
necessary actions in connection with the consummation of the Approved Sale as
reasonably requested by the Approving Unitholders.

 



53

 

 

(b)            The obligations of the Unitholders with respect to an Approved
Sale are subject to the satisfaction of the following conditions: (i) upon the
consummation of the Approved Sale and subject to the provisions of this
Agreement, each Unitholder will receive its pro rata share of the aggregate
consideration received by other holders of Units in the same form of
consideration as any other holder of Units (which portion of consideration,
subject to the provisions of this Agreement, shall reflect that as such
Unitholder would have received if the aggregate consideration paid in connection
with closing such Approved Sale had been paid directly to the Company and then
distributed by the Company in a complete liquidation (but without the Company
paying any amounts in such liquidation with respect to any obligations that are
being assumed by the buyer in connection with such Approved Sale)); (ii) if any
holders of Units are given an option as to the form and amount of consideration
to be received, each holder of Units will be given the same option; (iii) in no
event shall a Unitholder be liable, in connection with any indemnification
obligations relating to an Approved Sale, for an amount in excess of the
consideration received or receivable by such Unitholder in connection with such
Approved Sale, and (iv) no Unitholder shall be required to make any
representations and warranties not made by all the other Unitholders in
connection with an Approved Sale (except representations and warranties
regarding (A) such Unitholder’s ownership of his or its Units to be Transferred
free and clear of all liens, claims and encumbrances, other than those arising
hereunder, (B) such Unitholder’s power and authority to effect such Approved
Sale, (C) the valid, binding and enforceable nature of the agreements entered
into by such Unitholder in order to effect such Approved Sale and (D) the
absence of any legal or contractual impediments to the Approved Sale of such
Unitholder’s Units).

 

(c)            If the Company or the holders of the Company’s Equity Securities
enter into any negotiation or transaction for which Rule 506 (or any similar
rule then in effect) promulgated by the Securities and Exchange Commission may
be available with respect to such negotiation or transaction (including a sale
of assets, merger, consolidation or other reorganization), the Unitholders, at
the request of the Company, will appoint a purchaser representative (as such
term is defined in Rule 501 promulgated by the Securities and Exchange
Commission) reasonably acceptable to the Board. If any such Unitholder appoints
a purchaser representative designated by the Company, the Company will pay the
fees of such purchaser representative, but if any such Unitholder declines to
appoint the purchaser representative designated by the Company, such holder will
appoint another purchaser representative, and such holder will be responsible
for the fees of the purchaser representative so appointed.

 



54

 

 

(d)            Each Unitholder shall bear the out-of-pocket costs of any sale of
Units pursuant to an Approved Sale, to the extent such costs are incurred for
the benefit of all such Unitholders and are not otherwise paid by the Company or
the acquiring party, in the same proportion in which such Unitholders receive
the net proceeds realized by the Company from such Approved Sale. Costs incurred
by the Class B Unitholder on their own behalf will not be considered costs of
the transaction hereunder.

 

(e)            Subject to the other provisions of this Section 12.9, each
Unitholder, whether in his or its capacity as an equity holder, officer or
manager of the Company, or otherwise, shall take or cause to be taken all such
actions as may be necessary or reasonably desirable in order to consummate an
Approved Sale and any related transactions, including, without limitation,
executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments; furnishing information and copies of documents; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise reasonably cooperating with the
Approving Unitholders and the prospective purchaser. In connection with an
Approved Sale, each Unitholder hereby appoints the Approving Unitholders (i) as
the Member representative to act on behalf of all of the Members and (ii) as its
true and lawful proxy and attorney-in-fact, with full power of substitution, to
transfer such Units (but solely in compliance with the terms of this Section
12.9) and to execute any purchase agreement or other documentation (but solely
in compliance with the terms of this Section 12.9) required to consummate such
Approved Sale. The powers granted herein shall be deemed to be coupled with an
interest, shall be irrevocable and shall survive death, incompetency or
dissolution of any such Member.

 

(f)             The Approving Unitholders shall, in their sole discretion,
decide whether or not to pursue, consummate, postpone or abandon any proposed
Approved Sale and the terms and conditions thereof. No Approving Unitholder nor
any Affiliate of any Approving Unitholder shall have any liability to any Member
arising from, relating to or in connection with the pursuit, consummation,
postponement, abandonment or terms and conditions of any proposed Approved Sale
except to the extent such Approving Unitholder shall have failed to comply with
the provisions of this Section 12.9.

 

12.10       Efficient Structure in Event of Approved Sale or IPO. In the event
of an Approved Sale or IPO, the Company and each of its Members will work to
structure such Approved Sale or IPO to maximize the after-tax return to the
Class A Unitholders’ and Class B Unitholders’ direct or indirect stockholders in
connection therewith to the extent that such structure is not materially
economically detrimental to the Company.

 

Article XIII

VALUATION

 

13.1        Determination. “Fair Market Value” of any asset, property or equity
interest means the amount which a seller of such asset, property or equity
interest would receive in an all-cash sale of such asset, property or equity
interest in an arm’s-length transaction with an unaffiliated third party
consummated on the day immediately preceding the date on which the event
occurred which necessitated the determination of the Fair Market Value (and
after giving effect to any transfer taxes payable in connection with such sale),
in each case, as such amount is determined by the Board (or, if pursuant to
Section 12.3, the liquidators) in its good faith judgment and using all factors,
information and data deemed to be pertinent.

 



55

 

 

Article XIV

GENERAL PROVISIONS

 

14.1         Amendments. This Agreement may only be amended or modified upon the
consent of the Board and the consent or approval of the Members holding a
majority of the Class A Units and the consent or approval of the Class B Holder.

 

14.2          Title to Company Assets. Company assets shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in such Company assets or any portion thereof.
Legal title to any or all Company assets may be held only in the name of the
Company or a wholly-owned Subsidiary of the Company. All Company assets shall be
recorded as the property of the Company on its books and records, irrespective
of the name in which legal title to such Company assets is held.

 

14.3         Addresses and Notices. All notices or other communications which
are required or permitted hereunder shall be in writing and sufficient if (a)
delivered personally or, (b) sent by registered or certified mail, postage
prepaid, (c) sent by reputable overnight courier (charges prepaid) or (d) via
facsimile confirmed in writing in any of the foregoing manners, to the addresses
set forth below, in each case with a follow-up email to the email addresses
listed below notifying the addressee of the delivery of such notice or other
communication in the manner set forth in clause (b) above, as applicable.

 

If to the Company:

HPRM, LLC

c/o Vertex Refining OH, LLC

4001 E. 5th Avenue

Columbus, OH 43219

Attention:

Facsimile:

E-mail:

  with a copy (which shall not constitute notice) to:

Vertex Energy Operating LLC

1331 Gemini Street, Suite 250

Houston, TX 77058

Attention: Benjamin Cowart, President

Facsimile No: (281) 754-4185

E-mail: benc@vertexenergy.com

    If to the Class A Holder:

Tensile-Heartland Acquisition Corporation
c/o Tensile Capital Management, LLC
700 Larkspur Landing Circle, Suite 255
Larkspur, CA 94939

Attention: Douglas J. Dossey and Neal Barcelo

Facsimile No.: (415) 830-8178
E-mail: ddossey@tensilecapital.com and nbarcelo@tensilecapital.com

 



56

 

 

with a copy (which shall not constitute notice) to: Kirkland & Ellis LLP
555 California Street, Suite 2700
San Francisco, CA 94105
Attention: Noah D. Boyens, P.C. and Chris Harding
Facsimile No.: (415) 439-1500
E-mail: noah.boyens@kirkland.com and chris.harding@kirkland.com    

If to the Class B Holder:

 

 

Vertex Energy Operating LLC

1331 Gemini Street, Suite 250

Houston, TX 77058

Attention: Benjamin Cowart, President

Facsimile No: (281) 754-4185

E-mail: benc@vertexenergy.com

   

with a copy (which shall not constitute notice) to:

James P. Gregory, Esq.

c/o Ruddy Gregory Law, PLLC

44 Cook Street, #640

Denver, CO 80206

Facsimile: (303) 265-9046

E-mail: jgregory@ruddylaw.com

    If to any other Member: At such address as indicated in the Company’s
records, or at such other address or to the attention of such other person as
such Member has specified by prior written notice to the sending party.

 

If sent by mail, notice shall be considered delivered five (5) Business Days
after the date of mailing; if sent by overnight courier with a nationally
recognized courier, notice shall be considered delivered the next Business Day
after the date of mailing; and if sent by any other means set forth above,
notice shall be considered delivered upon actual delivery thereof. Any party may
by notice to the other parties change the address to which notice or other
communications to it are to be delivered or mailed.

 

14.4       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

14.5        Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

 



57

 

 

14.6         Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

14.7         Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 

14.8         Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of Delaware, and in
connection therewith the parties agree to jurisdiction and venue therein. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

14.9         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

14.10       Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

14.11       Delivery by Facsimile or Email. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of facsimile or email (including PDF), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto or to any such
agreement or instrument shall raise the use or delivery of a facsimile or email
of a signature or the fact that any signature or agreement or instrument was
transmitted or communicated electronically or through the use of a facsimile
machine as a defense to the formation of a contract and each such party forever
waives any such defense.

 



58

 

 

14.12     Offset. Whenever the Company is to pay any sum to any Member or any
Related Party thereof, any amounts that such Member or such Related Party owes
to the Company which are not the subject of a good faith dispute may be deducted
from that sum before payment.

 

14.13     Entire Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

14.14     Remedies. Each Member shall have all rights and remedies set forth in
this Agreement and all rights and remedies which such Person has been granted at
any time under any other agreement or contract and all of the rights which such
Person has under any law. Any Person having any rights under any provision of
this Agreement or any other agreements contemplated hereby shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law.

 

14.15     Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation and shall be interpreted without
limitation. The use of the words “or,” “either” and “any” shall not be
exclusive. The terms “hereby,” “hereof,” “hereunder,” and any similar terms as
used in this Agreement shall refer to this Agreement. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Wherever required by the context, references to a Fiscal Year
shall refer to a portion thereof. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

 

* * * * *

 

59

 

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amended and Restated Limited Liability Company Agreement as of
the date first written above.

 



  TENSILE-HEARTLAND ACQUISITION CORPORATION         By: /s/ Douglas J. Dossey  
Name:  Douglas J. Dossey   Its:   Director         VERTEX ENERGY OPERATING, LLC
        By: /s/ Benjamin Cowart   Name: Benjamin Cowart   Title: President      
  VERTEX SPLITTER CORPORATION         By: /s/ Benjamin Cowart   Name: Benjamin
Cowart   Title: President



 





 



S-1

 

 

SCHEDULE I

 

Members, Commitments and Units Held

 

Contributions

 

Member

 

Contribution

  Tensile-Heartland Acquisition Corporation  $21,000,000         Vertex Energy
Operating, LLC  $11,052,000         Vertex Splitter Corporation  $

248,000

        

 

Units Held

 











Member

 

Class A-1 Preferred Units

  

Class A-2 Preferred Units

  

Class A Common Units

  

Class B Common Units

  Tensile-Heartland Acquisition Corporation    21,000    0    21,000    0    
                   Vertex Energy Operating, LLC    0    0    0    11,052    
                   Vertex Splitter Corporation   0    0    0    248 

 

 

 